EXHIBIT 10.1

EXECUTION COPY
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(the “Amendment”), dated as of May 30, 2014, among ANIXTER RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., a Delaware
corporation (“Anixter”), as the initial Servicer, each financial institution
party hereto as a Financial Institution, CHARIOT FUNDING LLC (successor by
merger to Falcon Asset Securitization Company LLC) (“Chariot”), as a conduit,
(the “Conduit”), SUNTRUST ROBINSON HUMPHREY, INC. (“SunTrust”) and JPMORGAN
CHASE BANK, N.A. (“J.P. Morgan”), as managing agents (collectively, the
“Managing Agents” and each individually, a “Managing Agent”) and J.P. Morgan, as
agent for the Purchasers (the “Agent”).
W I T N E S S E T H:
WHEREAS, the Seller, Anixter, the Financial Institutions, the Conduit, the
Managing Agents and the Agent are parties to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 31, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
WHEREAS the parties hereto desire to amend the Agreement on the terms and
conditions set forth below;
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.
SECTION 2.    Amendments to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Agreement is hereby
amended to read as set forth on Annex A hereto. For the avoidance of doubt, upon
the effectiveness hereof, J.P. Morgan shall cease to be a “Financial
Institution” and the Conduit shall become a “Financial Institution”.


SECTION 3.    Effective Date. This Amendment shall become effective and shall be
deemed effective as of the date first written above when:
(a)    the Agent shall have received counterparts hereof executed by each Person
for which a signature block is attached hereto; and
(b)    the Managing Agents shall have received (1) counterparts to the Seventh
Amended and Restated Fee Letter duly executed by each Person for which a
signature is attached thereto and (2) all fees payable on the date hereof
pursuant to such Seventh Amended and Restated Fee Letter.
SECTION 4.    Sale and Assignment. SunTrust shall pay $20,166,666.67 in
immediately available funds to Chariot at or before 11:00 a.m. (Chicago time) on
the date hereof and concurrently with the effectiveness hereof. After giving
effect to such payment, SunTrust and Chariot each possess a 50% interest in the
outstanding Capital. If requested by any Managing Agent, each of Chariot,
SunTrust, the Seller, Anixter and J.P. Morgan agree to execute and deliver such
further agreements and documents and take such other actions as such Managing
Agent may reasonably request to evidence and give effect to the foregoing.

1

--------------------------------------------------------------------------------




SECTION 5.    Representations and Warranties of the Seller Parties. In order to
induce the parties hereto to enter into this Amendment, each of the Seller
Parties represents and warrants to the Agent and the Purchasers, as to itself,
that:
(a)    The representations and warranties of such Seller Party set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 5(a) shall be made as of such earlier date.
(b)    The execution and delivery by such Seller Party of this Amendment has
been duly authorized by proper corporate proceedings of such Seller Party and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.
SECTION 6.    Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
SECTION 7.    Reference to Agreement. From and after the effective date hereof,
each reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement, as amended by this
Amendment.
SECTION 8.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
SECTION 9.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
* * * * *



2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above:
ANIXTER RECEIVABLES CORPORATION, as the Seller
By: /s/ Rod Shoemaker
Name: Rod Shoemaker
Title: VP - Treasurer




ANIXTER INC.,
as the initial Servicer
By: /s/ Rod Shoemaker
Name: Rod Shoemaker
Title: VP - Treasurer


























































Signature Page to
Amendment No. 2 to Second Amended and Restated Receivables Purchase Agreement


--------------------------------------------------------------------------------


CHARIOT FUNDING LLC


By:     JPMorgan Chase Bank, N.A., its attorney-in-fact
By: /s/ Faika Farhana
Name: Faika Farhana
Title: Vice President


JPMORGAN CHASE BANK, N.A., as a Financial Institution, a Managing Agent and as
Agent




By: /s/ Faika Farhana
Name: Faika Farhana
Title: Vice President
































































Signature Page to
Amendment No. 2 to Second Amended and Restated Receivables Purchase Agreement


--------------------------------------------------------------------------------




SUNTRUST BANK, as a
Financial Institution


By: /s/ Michael Peden
Name: Michael Peden
Title: Vice President




SUNTRUST ROBINSON HUMPHREY, INC., as a Managing Agent


By: /s/ Kyle Shenton
Name: Kyle Shenton
Title: Vice President












































































Signature Page to
Amendment No. 2 to Second Amended and Restated Receivables Purchase Agreement


--------------------------------------------------------------------------------


ANNEX A
AMENDED AGREEMENT
[ATTACHED]




--------------------------------------------------------------------------------





EXECUTION COPY

Conformed to include: (1) Amendment No. 1 to Second Amended and Restated
Receivables Purchase Agreement, dated as of May 31, 2012, among Anixter
Receivables Corporation, Anixter Inc., Chariot Funding LLC, Three Pillars
Funding LLC, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A., and
(2) Amendment No. 2 to Second Amended and Restated Receivables Purchase
Agreement, dated as of May 30, 2014, among Anixter Receivables Corporation,
Anixter Inc., Chariot Funding LLC, SunTrust Robinson Humphrey, Inc. and JPMorgan
Chase Bank, N.A.


SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of May 31, 2011
Among
ANIXTER RECEIVABLES CORPORATION, as Seller,

ANIXTER INC., as Servicer,

CHARIOT FUNDING LLC, as a Conduit
and
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Financial Institutions,
JPMORGAN CHASE BANK, N.A.
and
SUNTRUST ROBINSON HUMPHREY, INC., as Managing Agents

and

JPMORGAN CHASE BANK, N.A.,
as Agent



    
ACTIVE 5939963v.11

--------------------------------------------------------------------------------





EXECUTION COPY

ARTICLE I
 
PURCHASE ARRANGEMENTS
2
 
 
 
 
Section 1.1
 
Purchase Facility.
2
Section 1.2
 
Increases.
3
Section 1.3
 
Decreases.
3
Section 1.4
 
Payment Requirements.
3
Section 1.5
 
Funding Delay Option.
4
 
 
 
 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
5
 
 
 
 
Section 2.1
 
Payments.
5
Section 2.2
 
Collections Prior to Amortization.
6
Section 2.3
 
Collections Following Amortization.
6
Section 2.4
 
Application of Collections.
7
Section 2.5
 
Payment Recission.
7
Section 2.6
 
Maximum Purchaser Interests.
7
Section 2.7
 
Clean Up Call.
8
 
 
 
 
ARTICLE III
 
CONDUIT FUNDING
8
 
 
 
 
Section 3.1
 
Yield.
8
Section 3.2
 
Yield Payments.
8
Section 3.3
 
Calculation of Yield.
8
 
 
 
 
ARTICLE IV
 
FINANCIAL INSTITUTION FUNDING
8
 
 
 
 
Section 4.1
 
Financial Institution Funding.
8
Section 4.2
 
Yield Payments.
8
Section 4.3
 
Calculation of Yield.
9
Section 4.4
 
[RESERVED].
9
Section 4.5
 
Suspension of the LIBO Rate.
9
 
 
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
9
 
 
 
 
Section 5.1
 
Representations and Warranties of The Seller Parties.
9
 
 
 
 
ARTICLE VI
 
CONDITIONS OF PURCHASES
14
 
 
 
 
Section 6.1
 
Conditions Precedent to Initial Incremental Purchase.
14
Section 6.2
 
Conditions Precedent to All Purchases and Reinvestments.
14
 
 
 
 
ARTICLE VII
 
COVENANTS
15
 
 
 
 
Section 7.1
 
Affirmative Covenants of The Seller Parties.
15
Section 7.2
 
Negative Covenants of the Seller Parties.
23
 
 
 
 
ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
24
 
 
 
 


    



--------------------------------------------------------------------------------



Section 8.1
 
Designation of Servicer.
24
Section 8.2
 
Duties of Servicer.
25
Section 8.3
 
Collection Notices.
26
Section 8.4
 
Responsibilities of Seller.
27
Section 8.5
 
Reports.
27
Section 8.6
 
Servicing Fees.
27
 
 
 
 
ARTICLE IX
 
AMORTIZATION EVENTS
28
 
 
 
 
Section 9.1
 
Amortization Events.
28
Section 9.2
 
Remedies.
30
 
 
 
 
ARTICLE X
 
INDEMNIFICATION
30
 
 
 
 
Section 10.1
 
Indemnities by the Seller Parties.
30
Section 10.2
 
Increased Cost and Reduced Return.
33
Section 10.3
 
Other Costs and Expenses.
35
 
 
 
 
ARTICLE XI
 
THE AGENT
35
 
 
 
 
Section 11.1
 
Authorization and Action.
35
Section 11.2
 
Delegation of Duties.
35
Section 11.3
 
Exculpatory Provisions.
36
Section 11.4
 
Reliance by Agent.
36
Section 11.5
 
Non-Reliance on Agent and Other Purchasers.
36
Section 11.6
 
Reimbursement and Indemnification.
37
Section 11.7
 
Agents in their Individual Capacities.
37
Section 11.8
 
Successor Agent.
37
 
 
 
 
ARTICLE XII
 
ASSIGNMENTS; PARTICIPATIONS
38
 
 
 
 
Section 12.1
 
Assignments.
38
Section 12.2
 
Participations.
39
Section 12.3
 
Extension of Liquidity Termination Date.
39
Section 12.4
 
Federal Reserve.
40
 
 
 
 
ARTICLE XIII
 
MISCELLANEOUS
40
 
 
 
 
Section 13.1
 
Waivers and Amendments.
40
Section 13.2
 
Notices.
41
Section 13.3
 
Ratable Payments.
41
Section 13.4
 
Protection of Ownership Interests of the Purchasers.
42
Section 13.5
 
Confidentiality.
42
Section 13.6
 
Bankruptcy Petition.
43
Section 13.7
 
Limitation of Liability; Limitation on Payment;
 
 
 
Limited Recourse.
44
Section 13.8
 
CHOICE OF LAW.
44
Section 13.9
 
CONSENT TO JURISDICTION.
44


Page 2

--------------------------------------------------------------------------------



Section 13.10
 
WAIVER OF JURY TRIAL.
45
Section 13.11
 
Integration; Binding Effect; Survival of Terms.
45
Section 13.12
 
Counterparts; Severability; Section References.
45
Section 13.13
 
Agent Roles.
45
Section 13.14
 
Commercial Paper.
46
Section 13.15
 
Characterization.
46
Section 13.16
 
Liquidity Agreement.
47
 
 
 
 
Exhibits and Schedules
 
Exhibit I
 
Definitions
 
Exhibit II
 
Form of Purchase Notice
 
Exhibit III
 
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s); Jurisdiction of Organization; Organizational
Identification Number
Exhibit IV
 
Names of Collection Banks; Collection Accounts
Exhibit V
 
Form of Compliance Certificate
 
Exhibit VI
 
[RESERVED]
 
Exhibit VII
 
Form of Assignment Agreement
 
Exhibit VIII
 
Credit and Collection Policy
 
Exhibit IX
 
Form of Contract(s)
 
Exhibit X
 
Form of Monthly Report
 
Exhibit XI
 
Form of Mid-Month Report
 
 
 
 
 
 
 
 
 
Schedule A
 
Commitments; Purchase Limits
 
Schedule B
 
Closing Documents
 
Schedule 1
 
Fiscal Months
 












Page 3

--------------------------------------------------------------------------------




ANIXTER RECEIVABLES CORPORATION
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This Second Amended and Restated Receivables Purchase Agreement dated as of
May 31, 2011 is among ANIXTER RECEIVABLES CORPORATION, a Delaware corporation
(“Seller”), ANIXTER INC., a Delaware corporation (“Anixter”), as initial
Servicer (Anixter, together with Seller, the “Seller Parties” and each a “Seller
Party”), CHARIOT FUNDING LLC (“Chariot”), as a conduit (a “Conduit”), the
entities listed on Schedule A to this Agreement (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”),
JPMORGAN CHASE BANK, N.A. (“JPMCB”) and SUNTRUST ROBINSON HUMPHREY, INC.
(“SunTrust”), as managing agents (collectively, the “Managing Agents” and each
individually, a “Managing Agent”) and JPMCB, as agent for the Purchasers
hereunder or any successor agent hereunder (together with its successors and
assigns hereunder, the “Agent”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.
PRELIMINARY STATEMENTS
A.    Reference is made to that certain Amended and Restated Receivables
Purchase Agreement dated as of October 3, 2002 by and among the parties hereto
(as heretofore amended, the “Earlier Purchase Agreement”).
B.    This Agreement amends and restates the Earlier Purchase Agreement.
AMENDMENT AND RESTATEMENT
(a)     This Agreement amends and restates in its entirety the Earlier Purchase
Agreement. Upon the effectiveness of this Agreement, the terms and provisions of
the Earlier Purchase Agreement shall, subject to the following clauses (b) and
(c), be superseded hereby.
(b)     Notwithstanding the amendment and restatement of the Earlier Purchase
Agreement by this Agreement:
(i)     the Seller shall continue to be liable to the Purchasers, the Agent and
the Managing Agents with respect to (A) all unpaid Yield, fees, expenses and
other obligations of the Seller accrued under the Earlier Purchase Agreement
prior to the effective date of this Agreement and (B) all agreements on the part
of the Seller under the Earlier Purchase Agreement to indemnify the Purchasers,
the Agent and the Managing Agents in connection with events or conditions
arising or existing prior to the effective date of this Agreement, including,
but not limited to, those events and conditions set forth in Article X thereof;
(ii)     Each Purchaser shall continue to be liable in respect of each claim of
the Agent or such Purchaser’s Managing Agent against such Person arising under
the Earlier Purchase Agreement prior to the effective date of this Agreement,
including but not limited to, each claim arising under Section 11.6 of the
Earlier Purchase Agreement; and

    



--------------------------------------------------------------------------------



(iii)    The Purchasers, the Agent and the Managing Agents shall continue to be
liable in respect of any claim against such Person in favor of the Seller
arising under the Earlier Purchase Agreement prior to the effective date of this
Agreement.
(c)     This Agreement is entered into in substitution for the Earlier Purchase
Agreement and not as payment of any of the obligations of the Seller thereunder,
and is in no way intended to constitute a novation of the Earlier Purchase
Agreement. Nothing contained herein is intended to amend, modify or otherwise
affect any obligation of, or grant of authority by, the Seller existing prior to
the date hereof.
(d)     Upon the effectiveness of this Agreement, each reference to the Earlier
Purchase Agreement in any other document, instrument or agreement executed
and/or delivered in connection therewith shall mean and be a reference to this
Agreement unless the context otherwise requires.
(e)     Upon the effectiveness of this Agreement, the terms of this Agreement
shall govern all aspects of the facility contemplated herein, including, without
limitation, the eligibility of Receivables purchased under the Earlier Purchase
Agreement and any settlements to be made with respect thereto.
ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1    Purchase Facility.
(a)    Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent, for the benefit of the
Purchasers, in all of its Receivables, Related Security, Collections, and
proceeds of any of the foregoing, in each case, whether now owned or hereafter
arising. In accordance with the terms and conditions set forth herein, each
Conduit may, at its option, instruct the related Managing Agent to purchase on
its behalf through the Agent, or if any such Conduit shall decline to purchase,
the applicable Managing Agent shall purchase, on behalf of the applicable
Financial Institutions through the Agent, Purchaser Interests from time to time
in an aggregate amount not to exceed the Purchase Limit, and for each Purchase
Group, in an aggregate amount not to exceed the Group Purchase Limit for such
Purchase Group, during the period from the date hereof to but not including the
Facility Termination Date. Notwithstanding the foregoing, at no time shall a
Purchaser Interest be purchased for a Financial Institution pursuant to this
Section 1.1(a) if the Capital allocated to the Financial Institution with
respect to such Purchaser Interest would exceed such Financial Institution’s
Unused Back-up Commitment at such time.
(b)    Seller may, upon at least 30 days’ notice to the Agent and each Managing
Agent, terminate in whole or reduce in part, ratably among the Financial
Institutions based on the amount of their Back-Up Commitments, the Unused
Purchase Limit; provided that each partial reduction of the Purchase Limit shall
be in an amount equal to $5,000,000 or an integral multiple thereof. Each
Financial Institution’s Back-Up Commitment shall be reduced by its Pro Rata
Share of each reduction in the Purchase Limit, and each Financial Institution’s
Liquidity Commitment shall be reduced by its Pro Rata Share of 102% of each such
reduction in the Purchase Limit.

2

--------------------------------------------------------------------------------



Section 1.2    Increases. Seller shall provide each Managing Agent with at least
three (3) Business Days’ prior notice in a form set forth as Exhibit II hereto
of each Incremental Purchase (collectively, a “Purchase Notice”). Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested (i) Purchase Price (which
shall not be less than $500,000 per Purchase Group) and (ii) the type of
Discount Rate. Following receipt of a Purchase Notice, each Managing Agent will
determine whether the Conduit in its Purchase Group agrees to make the purchase.
Each Incremental Purchase to be made hereunder shall be made ratably among the
Purchase Groups in accordance with their Group Purchase Limits. On the date of
each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI, each Conduit or the applicable Financial
Institutions, as applicable, shall make available to the related Managing Agent
at its address listed beneath its signature on its signature page to this
Agreement, for deposit to such account as the Seller designates from time to
time, in immediately available funds, no later than 12:00 Noon (Chicago time),
an amount equal to (i) in the case of a Conduit, such Conduit’s Pro Rata Share
of the aggregate Purchase Price of the Purchaser Interests then being purchased,
which amount shall not exceed such Conduit’s Pro Rata Share of the Unused
Purchase Limit, or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests then being purchased, such amount not to exceed such Financial
Institution’s Unused Back-Up Commitment. The Seller may not request more than
one (1) Incremental Purchase per calendar week.
Section 1.3    Decreases. Seller shall provide each Managing Agent with at least
three (3) Business Days’ prior written notice of any proposed reduction of
Aggregate Capital from Collections (a “Reduction Notice”). Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur, and (ii) the amount of Aggregate
Capital to be reduced which shall be applied by the Managing Agents ratably to
the Purchaser Interests of the Purchasers in accordance with the amount of
Capital (if any) owing to such Purchaser (ratably, based on such Purchaser’s
Capital Pro Rata Share) (the “Aggregate Reduction”). Only one (1) Reduction
Notice shall be outstanding at any time. The Seller may not issue more than one
(1) Reduction Notice per calendar week.
Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the related Managing Agent, for the account of such Purchaser, at its
address listed beneath its signature on its signature page to this Agreement
until otherwise notified in writing by such Managing Agent. Upon notice to
Seller, the Agent may debit the Facility Account for all amounts due and payable
hereunder. All computations of Yield, per annum fees hereunder and per annum
fees under the Fee Letter shall be made on the basis of a year of 360 days for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.



3

--------------------------------------------------------------------------------



Section 1.5    Funding Delay Option.
(a)Each Financial Institution may, prior to 1:00 p.m. (Chicago time) on the
Business Day immediately following the date of the Purchase Notice, deliver to
the Seller, the Servicer, the Agent and the Managing Agent for its Purchase
Group a notice (a “Funding Delay Notice”) informing the Seller, Servicer, Agent
and such Managing Agent that such Financial Institution (each, a “Delaying
Purchaser”) has either (i) elected to delay its funding of any Incremental
Purchase as requested by such Purchase Notice or (ii) elected to fund such
Incremental Purchase only in an aggregate amount equal to the amount specified
in such Funding Delay Notice (such amount the “Non-Delayed Funding Amount”) and
to delay its funding of the Incremental Purchase in excess of the Non-Delayed
Funding Amount.


(b)If any Financial Institution delivers a Funding Delay Notice with respect to
any Purchase Notice by the time specified in Section 1.5(a), the Delaying
Purchaser shall not be required on that Purchase Date to fund its portion of the
requested Incremental Purchase exceeding the Non-Delayed Funding Amount, if
applicable (but shall be required to fund Additional Purchases or make a Delayed
Purchase Payment, as applicable, in accordance with Sections 1.5(e), as
applicable.


(c)If a Funding Delay Notice has been delivered in accordance with
Section 1.5(a), Seller shall send the Agent a notice specifying whether the
Seller elects that it requires the Purchasers other than the Delaying Purchasers
(each, a “Non-Delaying Purchaser”) to make Additional Purchases equal to the
Delaying Purchaser’s Purchase Group’s Pro Rata Share of the Incremental Purchase
(less the Non-Delayed Funding Amount, if applicable). If the Seller provides
notice of such election prior to 4:00 p.m. (Eastern Standard Time) on the
Business Day prior to the Purchase Date, then, in addition to the Incremental
Purchases required to be made by the Non-Delaying Purchasers with respect to
their Pro Rata Shares of the requested Incremental Purchase, the Non-Delaying
Committed Purchasers severally agree, ratably according to their Pro Rata
Shares, on the applicable Purchase Date, to fund their respective Pro Rata
Shares of the Incremental Purchase in an aggregate amount equal to the Delaying
Purchaser’s Pro Rata Share of the requested Purchase (less the Non-Delayed
Funding Amount, if applicable) or, if less, the greatest amount that would not
cause the aggregate outstanding principal amount of the Purchaser Interests of
the Non-Delaying Purchaser to exceed the Group Purchase Limit for the related
Purchase Group (the aggregate amount funded by the Non-Delaying Purchasers in
respect of any Delaying Purchaser being the “Additional Funding Amount” for such
Delaying Purchaser and the amount thereof funded by each Non-Delaying Purchaser
being its “AFA Amount”).


(d)If any Financial Institution is a Delaying Purchaser with respect to an
Incremental Purchase and, on the related Purchase Date, any Non-Delaying
Purchaser(s) fund an AFA Amount, then, on the date which is 35 days after the
applicable Purchase Date, if the conditions precedent to any Incremental
Purchase (save for delivery of a Purchase Notice) are satisfied on that date and
the related Additional Funding Amount has not been prepaid in accordance with
Section 1.5(f), the Delaying Purchaser shall purchase from each such
Non-Delaying Purchaser, and each such Non-Delaying Purchaser shall sell to the
Delaying Purchaser the Purchaser Interest allocable to such AFA Amount, and the
Delaying Purchaser shall pay to the account of each such Non-

4

--------------------------------------------------------------------------------



Delaying Purchaser by wire transfer of immediately available funds to the
account of the Managing Agent for such Non-Delaying Purchaser (for the benefit
of such Non-Delaying Purchaser) in an amount equal to the respective AFA Amount
(an “Additional Funding Amount Purchase Price”).


(e)If any Purchaser delivers a Funding Delay Notice with respect to a Purchase
Request and (i) the Seller does not make the specification described in the
first sentence of Section 1.5(c) or (ii) no Additional Funding Amounts are made
by any Non-Delaying Purchaser, on the date which is 35 days after the applicable
Purchase Date, if the conditions precedent to any Purchase (save for delivery of
a Purchase Notice) are satisfied on that date, the Delaying Purchaser shall pay
to the Seller an amount equal to its Purchase Group Share of the Purchase Amount
requested in the relevant Purchase Notice (less the amount of any Additional
Funding Amount to be purchased under Section 1.5(d) (the “Delayed Purchase
Price”). For the avoidance of doubt, a Delayed Purchase Price is a Purchaser
Interest for purposes of this Agreement.


(f)If an Aggregate Reduction is made pursuant to Section 1.3 when any Additional
Funding Amounts are outstanding but prior to the purchase of such Additional
Funding Amounts by the relevant Delaying Purchaser, such Aggregate Reduction
shall first be applied to reduce such Additional Funding Amounts, ratably in
accordance with each Non-Delaying Purchaser’s ratable share of such Additional
Funding Amounts. Any Aggregate Reduction shall only be applied in accordance
with this Section 1.5(f) up to the aggregate outstanding amount of such
Additional Funding Amounts.
ARITCLE II
PAYMENTS AND COLLECTIONS
Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Managing Agent when due,
for the account of the related Purchaser or Purchasers on a full recourse basis,
(i) such fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the Financial Institutions), (ii) all amounts payable as
Yield, (iii) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(iv) all amounts payable pursuant to Section 2.6, (v) all amounts payable
pursuant to Article X, if any, (vi) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (vii) all Broken Funding Costs and (viii) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time any Seller Party receives any Collections or is deemed to receive
any Collections, such Seller Party shall immediately pay such Collections or
Deemed Collections to the Servicer for application in accordance with the terms
and conditions hereof and, at all times prior to such payment, such Collections
or Deemed Collections shall be held in trust by such Seller Party for the
exclusive benefit of the Purchasers, the Managing Agents and the Agent.

5

--------------------------------------------------------------------------------



Section 2.2    Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment or an Aggregate Reduction as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Amortization Date, (i) the Servicer shall set aside the
Termination Percentage (as hereinafter defined) of Collections evidenced by the
Purchaser Interests of each Terminating Financial Institution and (ii) Seller
hereby requests and the Purchasers (other than any Terminating Financial
Institutions) hereby agree to make, simultaneously with such receipt, a
reinvestment of funds (each a “Reinvestment”) with a portion of the balance of
each and every Collection received by the Servicer or Deemed Collection that is
part of any Purchaser Interest (other than any Purchaser Interests of
Terminating Financial Institutions), such that after giving effect to such
Reinvestment, the amount of Aggregate Capital immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Aggregate Capital
immediately prior to such receipt. On each Settlement Date prior to the
occurrence of the Amortization Date, the Servicer shall remit to the Managing
Agents’ respective accounts in accordance with the applicable Group Pro Rata
Share of its Purchase Group, the amounts set aside during the preceding Accrual
Period that have not been subject to a Reinvestment and apply such amounts (if
not previously paid in accordance with Section 2.1) first, to reduce unpaid
Obligations and second, to reduce the Capital of all Purchaser Interests of
Terminating Financial Institutions, applied ratably to each such Terminating
Financial Institution according to its respective Termination Percentage. If
such Terminating Financial Institution’s Capital and other Obligations shall be
reduced to zero, any additional Collections received by the Servicer shall (i)
if applicable, be remitted to the Managing Agents’ respective accounts in
accordance with the applicable Pro Rata Shares of the related Purchasers no
later than 11:00 a.m. (Chicago time) to the extent required to fund any
Aggregate Reduction on such Settlement Date and (ii) thereafter, be remitted
from the Servicer to Seller on such Settlement Date. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the date on
which it became a Terminating Financial Institution (the “Termination Date”)
until such Terminating Financing Institution’s Capital shall be paid in full.
This ratable portion shall be calculated on the Termination Date of each
Terminating Financial Institution as a percentage equal to (i) Capital of such
Terminating Financial Institution outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution’s Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.
Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount of funds of the Seller for the payment of any accrued and
unpaid Aggregate Capital and other accrued and unpaid Obligations owed by Seller
and not previously paid by Seller in accordance with Section 2.1. On and after
the Amortization Date, the Servicer shall, at any time upon the request from
time to time by (or pursuant to standing instructions from) the Agent (i) remit
to the Managing Agents’ respective accounts established for the benefit of the
related Purchasers, in accordance with the applicable Capital Pro

6

--------------------------------------------------------------------------------



Rata Shares, the amounts set aside pursuant to the preceding sentence, and (ii)
apply such amounts to reduce the Aggregate Capital and any other Aggregate
Unpaids.
Section 2.4    Application of Collections. If there shall be insufficient funds
on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
(i)    first, to the payment of the Servicer’s reasonable out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,
(ii)    second, to the reimbursement of the reasonable costs of collection and
enforcement of this Agreement incurred by the Agent or any Managing Agent,
(iii)    third, ratably to the payment of all accrued and unpaid fees under the
Fee Letter and Yield,
(iv)    fourth, (if applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
(v)    fifth, for the ratable payment of all other unpaid Obligations, provided
that to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and
(vi)    sixth, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in this Section 2.4 above, shall be shared ratably (within
each priority) among the Agent, the Managing Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
Section 2.5    Payment Recission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Agent (for application to the Person or Persons who suffered such recission,
return or refund) the full amount thereof, plus the Default Fee from the date of
any such recission, return or refunding.
Section 2.6    Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Managing Agent of each Purchase

7

--------------------------------------------------------------------------------



Group within one (1) Business Day of Seller’s knowledge thereof, such Purchase
Group’s Group Pro Rata Share of an amount to be applied to reduce the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 100%.
Section 2.7    Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing three (3) Business Days’
written notice to each Managing Agent), at any time, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser, any Managing
Agent or the Agent.
ARITCLE III
CONDUIT FUNDING
Section 3.1    Yield. Seller shall pay Yield at the applicable Discount Rate
with respect to the Capital associated with each Purchaser Interest of each
Conduit for each day that any Capital in respect of such Purchaser Interest is
outstanding.
Section 3.2    Yield Payments. On each Monthly Settlement Date, Seller shall pay
to each Managing Agent (for the benefit of each Conduit in its Purchase Group)
an aggregate amount equal to all accrued and unpaid Yield in respect of the
Capital associated with all Purchaser Interests of such Conduit for the
immediately preceding Accrual Period in accordance with Article II.
Section 3.3    Calculation of Yield. On or before the third Business Day
immediately preceding each Monthly Settlement Date, each Conduit shall calculate
the aggregate amount of Yield in respect of the Capital associated with all
Purchaser Interests of such Conduit for the immediately preceding Accrual Period
and shall notify Seller of such aggregate amount. If any Conduit notifies its
related Managing Agent that (i) it has determined that funding or maintaining
its Purchaser Interest at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or (ii) deposits of a type and maturity appropriate
to match fund its Purchaser Interests at such LIBO Rate are not available, or
(iii) such LIBO Rate does not accurately reflect the cost of acquiring or
maintaining a Purchaser Interest at such LIBO Rate, then such Managing Agent
shall notify the Agent and shall suspend the availability of such LIBO Rate and
until such Conduit notifies its related Managing Agent that such conditions
cease to apply, Yield shall accrue at the Base Rate.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
Section 4.1    Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day at either the LIBO Rate
or the Base Rate in accordance with the terms and conditions hereof.
Section 4.2    Yield Payments. On each Monthly Settlement Date, Seller shall pay
to each Managing Agent (for the benefit of each Financial Institution in its
Purchase Group) an aggregate amount equal to all accrued and unpaid Yield in
respect of the Capital associated with all Purchaser

8

--------------------------------------------------------------------------------



Interests of such Financial Institution for the immediately preceding Accrual
Period in accordance with Article II.
Section 4.3    Calculation of Yield. On or before the third Business Day
immediately preceding each Monthly Settlement Date, each Conduit shall calculate
the aggregate amount of Yield in respect of the Capital associated with all
Purchaser Interests of such Conduit for the immediately preceding Accrual Period
and shall notify Seller of such aggregate amount.
Section 4.4    [RESERVED].
Section 4.5    Suspension of the LIBO Rate.
(a)    If any Financial Institution notifies its related Managing Agent that (i)
it has determined that funding or maintaining its Purchaser Interest at a LIBO
Rate would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
(ii) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at such LIBO Rate are not available, or (iii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
such LIBO Rate, then such Managing Agent shall notify the Agent and shall
suspend the availability of such LIBO Rate and until such Financial Institution
notifies its related Managing Agent that such conditions cease to apply, Yield
shall accrue at the Base Rate.
(b)    If less than all of the Financial Institutions give a notice to the
Managing Agents pursuant to Section 4.5(a), each Financial Institution which
gave such a notice shall be obligated, at the request of Seller or such
Financial Institution’s Managing Agent (on behalf of the related Conduit or
Conduits), to assign all of its rights and obligations hereunder to (i) another
Financial Institution or (ii) another funding entity nominated by Seller that is
acceptable to the related Conduit or Conduits and willing to participate in this
Agreement and the related Liquidity Agreement through the Liquidity Termination
Date in the place of such notifying Financial Institution; provided that (x) the
notifying Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Capital Pro Rata Share of the Capital and Yield owing to all of
the Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Capital Pro Rata Share of the Purchaser
Interests of the Financial Institutions, and (y) the replacement Financial
Institution otherwise satisfies the requirements of Section 12.1(b).
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
(a)    Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, is a

9

--------------------------------------------------------------------------------



“registered organization” as defined in the UCC in effect in such jurisdiction
and is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of incorporation or by‑laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder), except, in any case, where such
contravention or violation could not be reasonably expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Anixter is not in default with respect to any order of any court, arbitrator or
governmental body, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Seller is not in
default with respect to any order of any court, arbitrator or governmental body.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

10

--------------------------------------------------------------------------------



(g)    Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any Report, any
of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by such Seller Party or
any of its Affiliates to the Agent, the Managing Agents or the Purchasers will
be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
(h)    Use of Proceeds. No proceeds of any purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the Purchasers (and the
Agent for the benefit of the Purchasers shall acquire from Seller) a valid and
perfected first priority undivided percentage ownership or security interest in
each Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 13.4(a) has
been taken and completed. Each Seller Party’s state of organization,
organizational identification number (if any) and Federal Employer
Identification Number are correctly set forth on Exhibit III.
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and

11

--------------------------------------------------------------------------------



control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since December 31, 2010, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries, taken as a whole, or the ability of the initial Servicer
to perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since December 31, 2010, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.
(n)    Names. In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
(o)    Ownership of Seller. Anixter owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
(p)    Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute. The Seller can rely on an exclusion or exemption from
the definition of “investment company” under the Investment Company Act other
than the exclusions contained in section 3(c)(1) and 3(c)(7) of the Investment
Company Act of 1940, as amended.
(q)    Compliance with Law. Such Seller Party has complied in all material
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Agent has been notified in accordance with Section 7.1(a)(vii).
(s)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement

12

--------------------------------------------------------------------------------



may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(t)    Eligible Receivables. (i) As of the date of this Agreement, each
Receivable included in the Net Receivables Balance under the Earlier Agreement
is an “Eligible Receivable” as defined hereunder as of the date of this
Agreement. (ii) Each Receivable included in the Net Receivables Balance as an
Eligible Receivable on the date of its purchase under the Receivables Sale
Agreement was an Eligible Receivable on such purchase date, and, as of the date
of each Report and any other report delivered pursuant to Section 8.5, each
Receivable included in the Net Receivables Balance on each such Report or other
report was an Eligible Receivable.
(u)    Net Receivables Balance. Seller has determined that, immediately after
giving effect to each Incremental Purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.
(v)    Accounting. The manner in which each Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize true sale analysis.
(w)    Remittances of Collections. Each remittance of Collections by the Seller
to any Purchaser, any Managing Agent or the Agent (each, a “Transferee”) under
this Agreement will have been (i) in payment of a debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller and such
Transferee and (ii) made in the ordinary course of business or financial affairs
of the Seller and such Transferee.
(x)    Anti-Corruption Laws and Sanctions. Each of the Seller Parties and
Originators has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Seller Parties and Originators and their
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Seller Parties
and Originators, their respective Subsidiaries and their respective officers and
employees and to the knowledge of such Seller Party or Originator, its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) the Seller Parties or Originators, any
Subsidiary or to the knowledge of the applicable Seller Party or Originator any
of their respective directors, officers or employees, or (b) to the knowledge of
the applicable Seller Party or Originator, any agent of such Seller Party or
Originator, or any Subsidiary that will act in any capacity in connection with
or benefit from the facility established hereby, is a Sanctioned Person. No
Purchase, use of proceeds or other transaction contemplated by this Agreement or
any other Transaction Document will violate Anti-Corruption Laws or applicable
Sanctions.


ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1    Conditions Precedent to Initial Incremental Purchase. (a) The
effectiveness of this Agreement and the initial Incremental Purchase under this
Agreement are subject to the

13

--------------------------------------------------------------------------------



conditions precedent that (i) the Agent and each Managing Agent shall have
received on or before the Closing Date those documents listed on Schedule B and
(b) the Agent and each Managing Agent shall have received all fees and expenses
required to be paid on or prior to the Closing Date pursuant to the terms of
this Agreement and the Fee Letters.
Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase of a Purchaser Interest and each Reinvestment shall be
subject to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment, the Servicer shall have delivered to the
Managing Agents on or prior to the date of such Incremental Purchase or
Reinvestment, in form and substance satisfactory to the Managing Agents, (i) all
Reports and other reports as and when due under Section 8.5 and (ii) upon the
Agent’s or any Managing Agent’s request, the Servicer shall have delivered to
the Managing Agents at least three (3) Business Days prior to any Incremental
Purchase or Reinvestment an interim report the form of a Monthly Report showing
the amount of Eligible Receivables; (b) the Facility Termination Date shall not
have occurred; (c) the Agent and each Managing Agent shall have received such
other approvals, opinions or documents as it may reasonably request; and (d) on
the date of each such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Incremental
Purchase or Reinvestment shall be deemed a representation and warranty by Seller
that such statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
(iii)    the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by any Managing Agent or any Purchaser, occur automatically on each day
that the Servicer shall receive any Collections without the requirement that any
further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Agent, which right may be exercised at any time on demand of the
Agent (with the consent or at the direction of the Required Financial
Institutions), to rescind the related purchase and direct Seller to pay to the
Agent for the benefit of the Purchasers an amount equal to the Collections prior
to the Amortization Date that shall have been applied to the affected
Reinvestment.
ARTICLE VII
COVENANTS

14

--------------------------------------------------------------------------------



Section 7.1    Affirmative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Managing Agent:
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, audited financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Anixter and its consolidated Subsidiaries for such fiscal year
certified in a manner acceptable to each Managing Agent by Ernst & Young or
other independent public accountants of recognized national standing.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
Anixter and its consolidated Subsidiaries as at the close of each such period
and statements of income and retained earnings and a statement of cash flows for
Anixter and its consolidated Subsidiaries for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its respective
chief financial officer or treasurer.
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer on behalf of such Seller Party
and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Anixter or any of its Subsidiaries files with the Securities and Exchange
Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, any Managing Agent or any Purchaser, copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a notice (A) indicating such change or amendment,
and (B) if such proposed change or amendment would be reasonably likely to
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, requesting the consent of the Managing
Agents to such proposed change or

15

--------------------------------------------------------------------------------



amendment; provided that if such change or amendment was required pursuant to
any change in any applicable law, rule or regulation, such Seller Party shall
only be required to give notice of such change or amendment and shall not be
required to request the consent of the Managing Agents.
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as either
Managing Agent may from time to time reasonably request in order to protect the
interests of the Agent, the Managing Agents and the Purchasers under or as
contemplated by this Agreement.
(ix)    Fiscal Months. No less frequently than annually, an updated list of
fiscal months.
(b)    Notices. Such Seller Party will notify each Managing Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.
(ii)    Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $25,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or which seeks to enjoin performance of or otherwise
relates to the Transaction Documents; and (B) the entry of any judgment or
decree or the institution of any litigation, arbitration proceeding or
governmental proceeding against Seller.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iv)    Termination Date. The occurrence of the “Amortization Date” under and as
defined in the Receivables Sale Agreement.
(v)    Defaults Under Other Agreements. (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, in a principal amount greater
than or equal to $50,000,000 pursuant to which Servicer is a debtor or obligor.

16

--------------------------------------------------------------------------------



(vi)    Downgrade of Anixter. Any downgrade in the rating of any Indebtedness of
Anixter by S&P or by Moody’s, setting forth the Indebtedness affected and the
nature of such change.
(vii)    Appointment of Independent Director. The decision to appoint a new
director of Seller as the “Independent Director” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.
(c)    Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Seller Party, each Originator and each of its respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
(d)    Audits. Such Seller Party will furnish to each Managing Agent from time
to time such information with respect to it and the Receivables as either
Managing Agent may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by either Managing Agent upon
reasonable notice and at the sole cost of such Seller Party (except as provided
below), permit each Managing Agent, or its respective agents or representatives,
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Receivables and
the Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such
matters. So long as no Potential Amortization Event or Amortization Event
exists, the visits under this Section 7.1(d) that are at the sole cost of the
applicable Seller Party shall be limited to once per calendar year.
(e)    Keeping and Marking of Records and Books.
(i)    The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments

17

--------------------------------------------------------------------------------



to each existing Receivable). The Servicer will give each Managing Agent notice
of any material change in the administrative and operating procedures referred
to in the previous sentence.
(ii)    Such Seller Party will (A) on or prior to the date hereof, cause all
Receivable reports relating to the Purchaser Interests to bear a legend,
acceptable to each Managing Agent, describing the Purchaser Interests and (B)
from and after the occurrence of an Amortization Event (x) mark each Contract
with a legend describing the Purchaser Interests and (y) deliver to the Agent
all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
(g)    Performance and Enforcement of the Receivables Sale Agreement. Seller
will, and will require Anixter to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent, the
Managing Agents and the Purchasers as assignees of Seller) under the Receivables
Sale Agreement and each Transfer Agreement as either Managing Agent may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement or any Transfer Agreement.
(h)    Ownership. Seller will (or will cause the applicable Originator to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased by Anixter under each
Transfer Agreement and by Seller under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Seller therein as either Managing Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence

18

--------------------------------------------------------------------------------



the interest of the Agent for the benefit of the Purchasers as either Managing
Agent may reasonably request).
(i)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that either Managing Agent or any Purchaser may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of each Originator and any Affiliates thereof and not just a
division of any Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:
(A)    conduct its own business in its own name and require that all full‑time
employees of Seller, if any, identify themselves as such and not as employees of
any Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);
(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Originator or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and such Originator or such Affiliate, as
applicable;
(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Originator, Seller shall
lease such office at a fair market rent;
(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E)    conduct all transactions with each Originator (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s‑length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Originator on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;
(F)    at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;

19

--------------------------------------------------------------------------------



(G)    observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
(H)    maintain Seller’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;
(I)    prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of Anixter or any
Affiliate thereof that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;
(J)    except as herein specifically otherwise provided or in connection with
collections in respect of Excluded Receivables, which Collections the Servicer
has indicated are readily identifiable, maintain the funds or other assets of
Seller separate from, and not commingled with, those of any Originator or any
Affiliate thereof and only maintain bank accounts or other depository accounts
to which Seller alone is the account party, into which Seller alone makes
deposits and from which Seller alone (or the Agent or Managing Agents hereunder)
has the power to make withdrawals;
(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));
(L)    operate its business and activities such that it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originators thereunder

20

--------------------------------------------------------------------------------



for the purchase of Receivables from the Originators under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;
(M)    maintain its corporate charter in conformity with this Agreement, such
that (1) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its corporate charter, at all times that this Agreement is in effect,
provides for not less than ten (10) days’ prior written notice to the Agent of
the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Director” and the Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director;
(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder (including, without
limitation, any consent, waiver, directive or approval in connection with any
Transfer Agreement) or waive any default, action, omission or breach under the
Receivables Sale Agreement or any Transfer Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of each
Managing Agent;
(O)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions issued by Schiff Hardin LLP
(f/k/a Schiff Hardin & Waite), as counsel for Seller, in connection

21

--------------------------------------------------------------------------------



with the closing hereunder and under the Earlier Purchase Agreement and relating
to substantive consolidation issues, and in the certificates accompanying such
opinions, remain true and correct in all material respects at all times, it
being acknowledged that the assumption set forth in the ninth paragraph of
Section 1 of the opinion dated October 3, 2002 to the extent it indicated that
the Seller would not be consolidated with Anixter for financial reporting
purposes, is no longer true.
(j)    Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent, the
Managing Agents and the Purchasers. Seller will maintain exclusive ownership,
dominion and control (subject to the terms of this Agreement and the applicable
Collection Agreement) of each Lock-Box and Collection Account and shall not
grant the right to take dominion and control of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Agent as contemplated by this Agreement (the parties hereto
acknowledge that Receivables of the Seller are paid into Lock-Boxes to which
certain Excluded Receivables of Anixter are paid). The Seller Parties shall
instruct the Obligors with the customer prefixes SIE and SG. to pay all amounts
due with respect to their Receivables to an account which is not a Lock-Box or
Collection Account.
(k)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing; provided, however, that no Seller Party shall be
required to pay any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, unless the failure to make any such payment (1) in the case of either
Seller Party, shall give rise to an immediate right to foreclosure on an Adverse
Claim securing such amounts, (2) in the case of the Seller, shall result in the
attachment of an Adverse Claim securing such amounts, or (3) could reasonably be
expected to have a Material Adverse Effect. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Purchaser, Managing Agent or the Agent.
(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Seller will pay or
cause to be paid, the premiums therefor and deliver to each Managing Agent
evidence satisfactory to such Managing Agent of such insurance coverage. Copies
of each policy shall be furnished to each Managing Agent in certificated form
upon such Managing Agent’s request. The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.

22

--------------------------------------------------------------------------------



(m)    Payment to Originators. With respect to any Receivable purchased by
Seller from Anixter, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Anixter in respect of the purchase price for such Receivable. With respect to
any Receivable purchased by Anixter from any Originator, such sale shall be
effected under, and in strict compliance with the terms of, the applicable
Transfer Agreement, including, without limitation, the terms relating to the
amount and timing of payments to be made to the applicable Originator in respect
of the purchase price for such Receivable.
Section 7.2    Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a)    Name Change, Offices and Records. Such Seller Party will not change its
name, identity, state of incorporation, corporate structure or organizational
number, if any, or relocate its chief executive office or any office where
Records are kept unless it shall have: (i) given each Managing Agent at least
forty-five (45) days’ prior written notice thereof and (ii) delivered to each
Managing Agent all financing statements, instruments and other documents
requested by such Managing Agent in connection with such change or relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent and each Managing Agent shall have received, at least ten (10)
days before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
reasonably be expected to adversely affect the collectibility of the Receivables
or decrease the credit quality of any newly created Receivables, unless required
to do so by a change in any applicable law, rule or regulation. Except as
provided in Section 8.2(d), the Servicer will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and

23

--------------------------------------------------------------------------------



interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator. Seller will not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the sale or lease of which would give rise
to a Receivable.
(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
(f)    Amortization Date Determination. Seller will not designate the
“Amortization Date” (as defined in the Receivables Sale Agreement), or send any
written notice to Anixter in respect thereof, without the prior written consent
of each Managing Agent, except with respect to the occurrence of such
Amortization Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement. Seller will not, and will not permit Anixter to, designate the
“Amortization Date” (as defined in each Transfer Agreement), or send any written
notice to any Originator in respect thereof, without the prior written consent
of each Managing Agent, except with respect to the occurrence of such
Amortization Date arising pursuant to Section 5.1(d) of such Transfer Agreement.
(g)    Applicable Laws. Seller will not request any Incremental Purchase, and
none of the Seller Parties or any Originator shall use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the direct or indirect proceeds of any Purchase (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1    Designation of Servicer.
(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Anixter is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. Anixter shall not resign as the Servicer without the
prior written consent of each Managing Agent. The Managing Agent may at any time
designate as Servicer any Person to succeed Anixter or any Successor Servicer.
It is understood and agreed that, solely with respect to the Accu-Tech
Receivables, Accu-Tech is hereby designated as sub-servicer and will perform all
of the duties and obligations of the Servicer with respect to the Accu-Tech
Receivables.
(b)    Without the prior written consent of the Managing Agents, Anixter shall
not be permitted to delegate any of its duties or responsibilities as Servicer
to any Person other than (i) Seller, (ii) Accu-Tech with respect to the
Accu-Tech Receivables and (iii) with respect to certain

24

--------------------------------------------------------------------------------



Charged-Off Receivables, outside collection agencies in accordance with its
customary practices. Neither the Seller nor Accu-Tech shall be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by Anixter. If at any time the Managing Agents
shall designate as Servicer any Person other than Anixter, all duties and
responsibilities theretofore delegated by Anixter to Seller may, at the
discretion of the Managing Agents, be terminated forthwith on notice given by
the Agent to Anixter and to Seller.
(c)    Notwithstanding the foregoing subsection (b), if Anixter shall have
delegated its duties and responsibilities as Servicer to any Person, (i) Anixter
shall be and remain primarily liable to the Agent, the Managing Agents and the
Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer (other than any Servicer appointed by the
Managing Agents without Anixter’s consent) hereunder, (ii) the Agent, the
Managing Agents and the Purchasers shall be entitled to deal exclusively with
Anixter in matters relating to the discharge by the Servicer (other than any
Servicer appointed by the Managing Agents without Anixter’s consent) of its
duties and responsibilities hereunder and (iii) none of the Agent, the Managing
Agents or the Purchasers shall be required to give notice, demand or other
communication to any Person other than Anixter in order for communication to the
Servicer (other than any Servicer appointed by the Managing Agents without
Anixter’s consent) and its sub-servicer or other delegate with respect thereto
to be accomplished. Anixter, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.
Section 8.2    Duties of Servicer.
(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b)    The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall effect a Collection
Account Agreement in form and substance reasonably satisfactory to the Agent
with each bank maintaining a Collection Account at any time. In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with

25

--------------------------------------------------------------------------------



Article II. The Servicer shall, upon the request of the Agent, in its discretion
or at the direction of the Required Financial Institutions, segregate, in a
manner acceptable to the Agent and the Required Financial Institutions, all
cash, checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Seller prior to the
remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent, the Managing Agents or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, at any time that an Amortization Event is continuing, the
Agent, in its discretion or at the direction of the Required Financial
Institutions, shall have the absolute and unlimited right to direct the Servicer
to commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.
(e)    The Servicer shall hold for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, in its discretion or
at the direction of the Required Financial Institutions, at any time following
an Amortization Event or a Potential Amortization Event, deliver or make
available to the Agent all such Records, at a place selected by the Agent, with
the consent or at the direction of the Required Financial Institutions. The
Servicer shall, from time to time at the request of any Managing Agent, furnish
to such Managing Agent (promptly after any such request) a calculation of the
amounts set aside for the Purchasers pursuant to Article II.
Section 8.3    Collection Notices. Upon the occurrence of and during the
continuation of an Amortization Event or Potential Amortization Event, the Agent
is authorized at any time to date and to deliver to the Collection Banks the
Collection Notices, and shall deliver such Collection Notices if directed to do
so by the Required Financial Institutions. Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the Agent, and
agrees that the Agent shall be entitled to, following the delivery of the
Collection Notice (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

26

--------------------------------------------------------------------------------



Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Agent, the Managing
Agents or the Purchasers shall have any obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.
Section 8.5    Reports. The Servicer shall prepare and forward to each Managing
Agent:
(a)    on each Determination Date, a Monthly Report;
(b)    if (x) Rating Level II is in effect or (y) Rating Level I is in effect
and the Servicer has notified the Managing Agents that it will deliver Reports
as if Rating Level II were in effect, on the last Business Day of each calendar
month, a Mid-Month Report containing information relating to the period from the
first day of the related fiscal month to and including the Friday closest to the
fifteenth day of such calendar month;
(c)    if Rating Level III is in effect, on the Tuesday of each week (or, if
such day is not a Business Day, the next succeeding Business Day), a Weekly
Report containing information relating to the Weekly Period then most recently
ended;
(d)    if Rating Level IV is in effect, on each Business Day, a Daily Report
containing information relating to the period since the last delivery of any
Report hereunder;
(e)    at such times as either Managing Agent shall reasonably request, a report
in the form of a Monthly Report updating the information contained in the most
recent Monthly Report; and
(f)    at such times as either Managing Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables.
Section 8.6    Servicing Fees. In consideration of Anixter’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Anixter shall
continue to perform as Servicer hereunder, Seller shall pay over to Anixter a
fee (the “Servicing Fee”) on the first calendar day of each month, in arrears
for the immediately preceding month, equal to 0.37% times the Outstanding
Balance of all Receivables generated during such immediately preceding calendar
month, as compensation for its servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a)    Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days.

27

--------------------------------------------------------------------------------



(b)    Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made; provided, however, that (i) any breach of the
representations and warranties set forth in Sections 5.1(i), (s) or (t) shall
not constitute an Amortization Event unless such breach or breaches apply in the
aggregate to a material portion of the Receivables and (ii) any breach of the
representations and warranties set forth in Section 7.1(j) with respect to
account number 3750186815 maintained at Bank of America, N.A. shall not
constitute an Amortization Event unless such breach occurs after the date that
is sixty (60) days after May 31, 2012.
(c)    Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay when due any Indebtedness having an outstanding
principal balance in excess of $50,000,000; or the default by any Seller Party
in the performance of any term, provision or condition contained in any
agreement under which any such Indebtedness was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of any Seller Party shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.
(d)    (i) Any Seller Party or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party or any of its Significant Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, provided that in the event any such
proceedings shall have been instituted against such Seller Party or Significant
Subsidiary, such proceedings shall have continued undismissed or unstayed and in
effect for a period of sixty (60) consecutive days or an order for relief shall
have been entered in such proceedings, or (iii) any Seller Party or any of its
Significant Subsidiaries shall take any corporate action to authorize any of the
actions set forth in clauses (i) or (ii) above in this subsection (d).
(e)    Seller shall fail to comply with the terms of Section 2.6.
(f)    As at the end of any Collection Period: (i) the average of the
Delinquency Ratios as of the end of such Collection Period and the two preceding
Collection Periods shall exceed 14.00%; (ii) the average of the Dilution Trigger
Ratios as of the end of such Collection Period and the two preceding Collection
Periods shall exceed 4.0%; or (iii) the average of the Loss-to-Liquidation
Ratios as of the end of such Collection Period and the two preceding Collection
Periods shall exceed 5.25%.
(g)    A Change of Control shall occur.

28

--------------------------------------------------------------------------------



(h)    (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $25,000,000, individually or in the aggregate, shall be
entered against the Servicer, and such judgment shall continue unsatisfied and
in effect for thirty (30) consecutive days without a stay of execution.
(i)    The “Amortization Date” under and as defined in the Receivables Sale
Agreement or any Transfer Agreement shall occur under the Receivables Sale
Agreement or any Transfer Agreement or Anixter or the applicable Originator, as
applicable, shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller or Anixter under the Receivables Sale Agreement or the applicable
Transfer Agreement, as applicable.
(j)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto, and the Collection Accounts.
(k)    (i) The Accu-Tech Accounts shall not be re-titled in the name of the
Seller on or before the date that is thirty (30) days after the Closing Date or
(ii) the Seller shall fail to deliver, on or before the date that is thirty (30)
days after the Closing Date, a fully-executed Collection Account Agreement (or
another account control agreement that is reasonably satisfactory to the Agent)
with respect to the Accu-Tech Accounts.
(l)    The Leverage Ratio as of the last day of any Fiscal Quarter shall be
greater than 3.25 to 1.00.
(m)    The Consolidated Fixed Charge Coverage Ratio calculated at the end of
each Fiscal Quarter for the period of the immediately preceding four Fiscal
Quarters shall be less than (a)  2.50 to 1.00 for any period ending after April
8, 2011 but on or prior to the last day of the fourth Fiscal Quarter of 2011 and
(b) 3.00 to 1.00 for any period ending after the last day of the fourth Fiscal
Quarter of 2011.
(n)    Any Person shall be appointed as an Independent Director of Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by the Agent that
such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of “Independent Director”.
(o)    (i) Account number 3750186815 maintained at Bank of America, N.A. shall
not be re-titled in the name of the Seller on or before the date that is sixty
(60) days after May 31, 2012 or (ii) the Seller shall fail to deliver, on or
before the date that is sixty (60) days after May 31, 2012, a fully-executed
Collection Account Agreement (or another account control agreement that is
reasonably satisfactory to the Agent) with respect to account number 3750186815
maintained at Bank of America, N.A.

29

--------------------------------------------------------------------------------



Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, and upon the direction of either (x) the
Required Financial Institutions or (y) any Managing Agent in respect of any
Purchase Group with a Group Purchase Limit in an amount greater than or equal to
50% of the Purchase Limit, shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent, the Managing Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1    Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, any Managing Agent or any Purchaser may have hereunder or
under applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand
to) the Agent, the Managing Agents and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):
(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(c)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to

30

--------------------------------------------------------------------------------



the extent that the computation of such taxes is consistent with the
characterization for income tax purposes of the acquisition by the Purchasers of
Purchaser Interests as a loan or loans by the Purchasers to Seller secured by
the Receivables, the Related Security, the Collection Accounts and the
Collections.
Without limiting the generality of the foregoing indemnification, Seller shall
indemnify the Agent, the Managing Agents and the Purchasers for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
(i)    any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii)    the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

31

--------------------------------------------------------------------------------



(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event described in Section 9.1(d);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from Anixter, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Anixter under the Receivables Sale Agreement in
consideration of the transfer by Anixter of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;
(xi)    any failure of Anixter to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from the applicable Originator free and clear of any
Adverse Claim (other than as created hereunder); or any failure of Anixter to
give reasonably equivalent value to the applicable Originator under the
applicable Transfer Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;
(xii)    any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
(xiii)    the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
(xiv)    any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;
(xv)    any attempt by any Person, other than a Purchaser, to void any
Incremental Purchase or Reinvestment hereunder under statutory provisions or
common law or equitable action; and
(xvi)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

32

--------------------------------------------------------------------------------



Section 10.2    Increased Cost and Reduced Return.
(a)    If any Regulatory Requirement (i) subjects any Purchaser or any Funding
Source to any charge or withholding on or with respect to any Funding Agreement
or this Agreement or a Purchaser’s or Funding Source's obligations under a
Funding Agreement or this Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Purchaser or any Funding
Source of any amounts payable under any Funding Agreement or this Agreement
(except for changes in the rate of tax on the overall net income of a Purchaser
or Funding Source or taxes excluded by Section 10.1), (ii) imposes, modifies or
deems applicable any reserve, assessment, fee, tax, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or liabilities of a Funding Source or a Purchaser, or credit
extended by a Funding Source or a Purchaser pursuant to a Funding Agreement or
this Agreement or (iii) imposes any other condition the result of which is to
increase the cost to a Funding Source or a Purchaser of performing its
obligations under a Funding Agreement or this Agreement, or to reduce the rate
of return on a Funding Source's or Purchaser’s capital or assets as a
consequence of its obligations under a Funding Agreement or this Agreement, or
to reduce the amount of any sum received or receivable by a Funding Source or a
Purchaser under a Funding Agreement or this Agreement, or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent or the relevant Managing Agent,
Seller shall pay to the Agent, for the benefit of the relevant Funding Source or
Purchaser, such amounts charged to such Funding Source or Purchaser or such
amounts to otherwise compensate such Funding Source or such Purchaser for such
increased cost or such reduction. The term “Regulatory Requirement” shall mean
(i) the adoption after the date hereof of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy or
liquidity coverage) or any change therein after the date hereof, or (ii) any
change after the date hereof in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency; provided that for purposes of this
definition, (x) the United States bank regulatory rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modification to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and (z)
all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III, shall in each case
be deemed to be a “Regulatory Requirement”, regardless of the date enacted,
adopted, issued or implemented. Seller acknowledges that any Purchaser or
Funding Source may institute measures in anticipation of a Regulatory
Requirement (including, without limitation, the imposition of internal charges
on such Purchaser’s interests or obligations under this Agreement), and may
commence allocating charges to or seeking compensation from Seller under this
Section 10.2 in connection with such measures, in advance of the effective date
of such Regulatory Requirement, and Seller agrees to pay such charges or
compensation to the relevant Managing Agent, for the benefit of such Purchaser
or Funding Source, following demand

33

--------------------------------------------------------------------------------



therefor without regard to whether such effective date has occurred. Seller
further acknowledges that any charge or compensation demanded hereunder may take
the form of a monthly charge to be assessed by such Purchaser.
(b)    A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to the Seller
and shall be conclusive absent manifest error. The Seller shall pay such
Purchaser or Funding Source the amount as due on any such certificate on the
next Settlement Date following receipt of such notice.
(c)    If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from the Seller pursuant to clause (iii) of the
definition of Regulatory Requirement appearing in paragraph (a) of this Section
10.2, and such Purchaser or Funding Source believes that having the facility
publicly rated by one credit rating agency would reduce the amount of such
compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to the
Seller and the Servicer (a “Ratings Request”) that such Purchaser or Funding
Source intends to request a public rating of the facility from one credit rating
agency selected by such Purchaser or Funding Source and reasonably acceptable to
the Seller, of at least the equivalent of A by S&P and A2 by Moody’s (the
“Required Rating”). The Seller and the Servicer agree that they shall cooperate
with such Purchaser’s or Funding Source’s efforts to obtain the Required Rating,
and shall provide the applicable credit rating agency (either directly or
through distribution to the Agent, Purchaser or Funding Source), any information
requested by such credit rating agency for purposes of providing and monitoring
the Required Rating. The Purchasers shall pay the initial fees payable to the
credit rating agency for providing the rating and all ongoing fees payable to
the credit rating agency for their continued monitoring of the rating. Nothing
in this Section 10.2(c) shall preclude any Purchaser or Funding Source from
demanding compensation from the Seller pursuant to Section 10.2(a) hereof at any
time and without regard to whether the Required Rating shall have been obtained,
or shall require any Purchaser or Funding Source to obtain any rating on the
facility prior to demanding any such compensation from the Seller.
Section 10.3    Other Costs and Expenses. Seller shall pay to the Agent, the
Managing Agents and Purchasers on demand all reasonable out-of-pocket costs and
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of any Purchaser’s auditors auditing the books, records and procedures of
Seller, reasonable fees and out-of-pocket expenses of legal counsel for the
Purchasers, Managing Agents and the Agent with respect thereto and with respect
to advising Purchasers, the Managing Agents and the Agent as to their respective
rights and remedies under this Agreement. Seller shall pay to the Agent or the
applicable Managing Agent on demand any and all costs and expenses of the Agent,
the Managing Agents and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

34

--------------------------------------------------------------------------------



ARTICLE XI
THE AGENT
Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints JPMCB to act as Agent hereunder and under each other Transaction
Document, and authorizes the Agent and such Purchaser’s related Managing Agent
to take such actions as Agent or Managing Agent, as the case may be, on its
behalf and to exercise such powers as are delegated to the Agent or such
Managing Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto.
Neither the Agent nor any Managing Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent or the Managing Agents shall be read into
this Agreement or any other Transaction Document or otherwise exist for the
Agent or the Managing Agents. In performing their respective functions and
duties hereunder and under the other Transaction Documents, (i) the Agent shall
act solely as agent for the Purchasers, (ii) each Managing Agent shall act
solely as agent for the Conduits and Financial Institutions in the related
Purchase Group and (iii) neither the Agent nor any Managing Agent shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Seller Party or any of such Seller Party’s successors or assigns.
Neither the Agent nor any Managing Agent shall be required to take any action
that exposes the Agent or the Managing Agents to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Agent and the Managing Agents hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent and the Managing Agent for its
Purchase Group, as applicable, to execute each of the Uniform Commercial Code
financing statements, this Agreement and such other Transaction Documents as may
require the Agent’s or such Managing Agent’s signature on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).
Section 11.2    Delegation of Duties. The Agent and the Managing Agents may
execute any of their respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Agent nor any Managing Agent shall be responsible for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
Section 11.3    Exculpatory Provisions. None of the Agent, the Managing Agents
or any of their respective directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement or any other Transaction Document (except
for its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers for any recitals,
statements, representations or warranties made by any Seller Party contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder,

35

--------------------------------------------------------------------------------



or for the satisfaction of any condition specified in Article VI, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Neither the Agent nor any Managing Agent shall be under
any obligation to any Purchaser to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties. Neither the Agent nor any
Managing Agent shall be deemed to have knowledge of any Amortization Event or
Potential Amortization Event unless the Agent or such Managing Agent has
received notice from Seller or a Purchaser. No Managing Agent shall have any
responsibility hereunder to any Purchaser other than the Purchasers in its
Purchase Group.
Section 11.4    Reliance by Agent. The Agent and the Managing Agents shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller),
independent accountants and other experts selected by the Agent or any Managing
Agent. The Agent and the Managing Agents shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Conduits or the Required Financial Institutions or all of the Purchasers, as
applicable, as they deem appropriate and they shall first be indemnified to
their satisfaction by the Purchasers, provided that unless and until the Agent
or any Managing Agent shall have received such advice, or unless the Required
Financial Institutions or each Managing Agent, as applicable, shall have
directed the Agent to take or refrain from taking any action, the Agent or such
Managing Agent may take or refrain from taking any action, as the Agent or such
Managing Agent shall deem advisable and in the best interests of the Purchasers.
The Agent and the Managing Agents shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Conduits or the Required Financial Institutions or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.
Section 11.5    Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, the Managing Agents or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any Managing Agent hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such Managing Agent. Each Purchaser
represents and warrants to the Agent and the Managing Agents that it has and
will, independently and without reliance upon the Agent, any Managing Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
Section 11.6    Reimbursement and Indemnification. The Financial Institutions
agree to reimburse and indemnify the Agent, and the Financial Institutions in
each Purchase Group agree to reimburse the Managing Agent for such Purchase
Group, and their respective officers, directors,

36

--------------------------------------------------------------------------------



employees, representatives and agents ratably according to their Pro Rata Shares
or Adjusted Pro Rata Shares, as applicable, to the extent not paid or reimbursed
by the Seller Parties (i) for any amounts for which the Agent, acting in its
capacity as Agent, or any Managing Agent, acting in its capacity as a Managing
Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii) for
any other expenses incurred by the Agent, in its capacity as Agent, or any
Managing Agent, acting in its capacity as a Managing Agent, and acting on behalf
of the related Purchasers, in connection with the administration and enforcement
of this Agreement and the other Transaction Documents. If there is a Terminating
Financial Institution, for purposes of this Section, Pro Rata Share and Adjusted
Pro Rata Share shall be calculated based on such Terminating Financial
Institution’s Back-up Commitment immediately prior to its becoming a Terminating
Financial Institution; provided, however, that no Terminating Financial
Institution shall be required to reimburse or indemnify the Agent or any
Managing Agent, or their respective officers, directors, employees,
representatives or agents for any amounts referenced in this Section 11.6
resulting from events occurring after such Terminating Financial Institution’s
Capital shall have been paid in full.
Section 11.7    Agents in their Individual Capacities. The Agent, each Managing
Agent and each of its respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Seller Party or any
Affiliate of any Seller Party as though it were not the Agent or a Managing
Agent hereunder. With respect to the acquisition of Purchaser Interests pursuant
to this Agreement, the Agent and each Managing Agent shall have the same rights
and powers under this Agreement in its individual capacity as any Purchaser and
may exercise the same as though it were not the Agent or a Managing Agent, and
the terms “Financial Institution,” “Purchaser,” “Financial Institutions” and
“Purchasers” shall include the Agent and each Managing Agent in its individual
capacity.
Section 11.8    Successor Agent. The Agent may, upon fifteen (15) days’ notice
to Seller and the Purchasers, and the Agent will, upon the direction of all of
the Purchasers (other than such Agent, in its individual capacity) resign as
Agent. Each Managing Agent may, upon fifteen (15) days’ notice to Seller and the
Purchasers in its Purchase Group, and a Managing Agent will, upon the direction
of all the Purchasers in its Purchase Group (other than such Managing Agent in
its individual capacity), resign as Managing Agent. If the Agent shall resign,
then the Required Financial Institutions during such fifteen-day period shall
appoint from among the Purchasers a successor agent. If a Managing Agent shall
resign, then the Purchasers in the related Purchase Group shall appoint a
successor agent during such fifteen-day period. If for any reason no successor
agent is appointed by the Required Financial Institutions or the applicable
Purchase Group, as applicable, during such fifteen-day period, then effective
upon the termination of such fifteen-day period, the Purchasers shall perform
all of the duties of the Agent, or the Purchasers in the related Purchase Group
shall perform all of the duties of the applicable Managing Agent, as applicable,
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for all purposes shall deal directly
with the Purchasers. After the effectiveness of any retiring Agent’s or Managing
Agent’s resignation hereunder as Agent or Managing Agent, as applicable, the
retiring Agent or Managing Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall

37

--------------------------------------------------------------------------------



continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Agent or Managing Agent under this Agreement and
under the other Transaction Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Assignments.
(a)    The Seller, each Financial Institution and each other party hereto hereby
agree and consent to the complete or partial assignment (or participation) by
each Conduit of all or any portion of its rights under, interest in, title to
and obligations under this Agreement (a) to JPMorgan Chase Bank, N.A. or other
Funding Sources approved by the Seller, in any case, pursuant to a Liquidity
Agreement, or (b) to another commercial paper issuing conduit for which the
Managing Agent of such assigning Conduit acts as administrator, and upon such
assignment, such Conduit shall be released from its obligations, if any, so
assigned. Further, Seller and each Financial Institution hereby agree that any
assignee of a Conduit of this Agreement or all or any of the Purchaser Interests
of such Conduit shall have all of the rights and benefits under this Agreement
as if the term “Conduit” explicitly referred to such party, and no such
assignment shall in any way impair the rights and benefits of the Conduits
hereunder.  Neither the Seller nor the Servicer shall have the right to assign
its rights or obligations under this Agreement.
(b)    Any Financial Institution may at any time and from time to time, assign
to one or more Persons (“Purchasing Financial Institutions”) all or any part of
its rights and obligations under this Agreement and its Liquidity Agreement
pursuant to an assignment agreement, substantially in the form set forth in
Exhibit VII hereto (the “Assignment Agreement”) executed by such Purchasing
Financial Institution and such selling Financial Institution. The consent of the
Conduit or Conduits in such Financial Institution’s Purchase Group and the Agent
shall be required prior to the effectiveness of any such assignment. Each
assignee of a Financial Institution must have a short-term debt rating of A-1 or
better by S&P and P-1 by Moody’s and must agree to deliver to the Agent,
promptly following any request therefor by the Managing Agent for its Purchase
Group or the affected Conduit or Conduits, an enforceability opinion in form and
substance satisfactory to such Managing Agent and such Conduit or Conduits. Upon
delivery of the executed Assignment Agreement to the Agent (with a copy to the
Seller), such selling Financial Institution shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by
Seller, the Purchasers or the Agent shall be required.
Section 12.2    Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions or any other interest of such Financial
Institution hereunder. Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution’s
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, the Conduits, the Managing Agents and the
Agent shall continue to deal solely and directly with such Financial Institution
in connection

38

--------------------------------------------------------------------------------



with such Financial Institution’s rights and obligations under this Agreement.
Each Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 13.1(b)(i).
Section 12.3    Extension of Liquidity Termination Date. The Seller may advise
any Managing Agent in writing of its desire to extend the Liquidity Termination
Date for an additional 364 days, provided such request is made not more than 60
days prior to, and not less than 40 days prior to, the then current Liquidity
Termination Date. Each Managing Agent so advised by the Seller shall promptly
notify each Financial Institution in its related Purchase Group of any such
request and each such Financial Institution shall notify its related Managing
Agent, the Agent and the Seller of its decision to accept or decline the request
for such extension no later than 30 days prior to the then current Liquidity
Termination Date (it being understood that each Financial Institution may accept
or decline such request in its sole discretion and on such terms as it may
elect, and the failure to so notify its Managing Agent, the Agent and the Seller
shall be deemed an election not to extend by such Financial Institution and,
with respect to SunTrust and JPMCB, their respective Conduits; it being further
understood that SunTrust’s or JPMCB’s decision to decline an extension request
shall also constitute the decision of its related Conduit to decline such
extension request). In the event that at least one Financial Institution and the
Conduit in its Purchase Group agree to extend the Liquidity Termination Date,
the Seller Parties, the Agent, the applicable Conduit or Conduits, the extending
Financial Institutions and the applicable Managing Agent or Agents shall enter
into such documents as such extending Financial Institutions may deem necessary
or appropriate to reflect such extension, and all reasonable costs and expenses
incurred by such Financial Institutions, such Conduit or Conduits, such Managing
Agent or Agents and the Agent (including reasonable attorneys’ fees) shall be
paid by the Seller. In the event that any Financial Institution (a) declines the
request to extend the Liquidity Termination Date or (b) is in a Purchase Group
with respect to which the Seller did not seek an extension of the Liquidity
Termination Date (each such Financial institution being referred to herein as a
“Non-Renewing Financial Institution”), and, in the case of a Non-Renewing
Financial Institution described in clause (a), the Back-up Commitment and
Liquidity Commitment of such Non-Renewing Financial Institution are not assigned
to another Person in accordance with the terms of this Article XII prior to the
then current Liquidity Termination Date, the Purchase Limit shall be reduced by
an amount equal to each such Non-Renewing Financial Institution’s Back-up
Commitment on the then current Liquidity Termination Date.
Section 12.4    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without  limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller, any Managing Agent or the Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.

39

--------------------------------------------------------------------------------



ARTICLE XIII

Section 13.1    Waivers and Amendments.
(a)    No failure or delay on the part of the Agent, any Managing Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
13.1(b); it being understood that notwithstanding anything in this Section
13.1(b) to the contrary, no material amendment to this Agreement shall become
effective with respect to any Conduit unless, if required by the documents
governing such Conduit’s commercial paper program, such Conduit (or the
applicable Managing Agent on its behalf) shall have received written
confirmation from each of the Rating Agencies that such amendment shall not
result in the reduction or withdrawal of the rating of such Conduit’s Commercial
Paper. The Conduits, the Seller, the Servicer, the Managing Agents and the
Agent, at the direction of the Required Financial Institutions, may enter into
written modifications or waivers of any provisions of this Agreement, provided,
however, that no such modification or waiver shall:
(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component thereof), (C) reduce any fee payable to the Agent or the Managing
Agents for the benefit of the Purchasers, (D) except pursuant to Article XII
hereof, change the amount of the Capital of any Purchaser, any Financial
Institution’s Pro Rata Share or any Financial Institution’s Back-up Commitment
or Liquidity Commitment, (E) amend, modify or waive any provision of the
definition of Required Financial Institutions, this Section 13.1(b), (F) consent
to or permit the assignment or transfer by Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Facility
Termination Date”, “Eligible Receivable”, “Loss Reserve”, “Default Proxy Ratio”,
“Delinquency Ratio”, “Delinquent Receivable”, “Dilution Reserve”, “Dilution
Reserve Ratio”, “Dilution Trigger Ratio”, “Loss Reserve”, “Loss Reserve Ratio”,
“Loss-to-Liquidation Ratio”, or “Yield Reserve”, or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses; or
(ii)    without the written consent of the Agent or any Managing Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of the Agent or such Managing Agent, as applicable.

40

--------------------------------------------------------------------------------



Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions in any Purchase Group (other than the Purchase Group to which such
Financial Institutions are being added), the Agent may, with the consent of
Seller, amend this Agreement solely to add additional Persons as Financial
Institutions hereunder and (ii) the Agent, the Required Financial Institutions,
the Managing Agents, and the Conduits may enter into amendments to modify any of
the terms or provisions of Article XI, Article XII and Section 13.13 or any
other provision of this Agreement without the consent of Seller, provided that
such amendment has no negative impact upon Seller. Any modification or waiver
made in accordance with this Section 13.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers, the Managing Agents
and the Agent.
Section 13.2    Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic facsimile transmission or similar writing) and shall be
given to the other parties hereto at their respective addresses or telecopy
numbers set forth on the signature pages hereof or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 13.2. Seller
hereby authorizes the Agent to effect purchases and Discount Rate selections
based on telephonic notices made by any Person whom the Agent or such Managing
Agent, as applicable, in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent or the applicable Managing Agent
a written confirmation of each telephonic notice signed by an authorized officer
of Seller; provided, however, the absence of such confirmation shall not affect
the validity of such notice. If the written confirmation differs from the action
taken by the Agent or such Managing Agent, the records of the Agent or such
Managing Agent shall govern absent manifest error.
Section 13.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
Section 13.4    Protection of Ownership Interests of the Purchasers.
(a)    Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent or any Managing Agent may
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time after the occurrence of an Amortization Event,
the Agent may

41

--------------------------------------------------------------------------------



(or at the direction of the Managing Agents, shall), or the Agent may (or at the
direction of the Managing Agents, shall) direct Seller or the Servicer to,
notify the Obligors of Receivables, at Seller’s expense, of the ownership or
security interests of the Purchasers under this Agreement and may (or at the
direction of the Managing Agents, shall) also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.
(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent’s sole discretion (including financing statements
describing the collateral covered thereby as “all assets” of the Seller or words
to similar effect) to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.
Section 13.5    Confidentiality.
(a)    Each Seller Party and each Purchaser shall maintain and shall cause each
of its employees and officers to maintain the confidentiality of this Agreement
and the other confidential or proprietary information with respect to the Agent,
the Managing Agents and the Purchasers and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding. Anything herein to the contrary notwithstanding, each Seller Party,
each Purchaser, the Agent, each Indemnified Party and any successor or assign of
any of the foregoing (and each employee, representative or other agent of any of
the foregoing) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions. In addition, each Purchaser (or any administrative agent on its
behalf), may disclose any information delivered to it in connection with any
Transaction Document to a nationally recognized statistical rating organization
in compliance with Rule 17g-5 under the Securities Exchange Act of 1934 (or to
any other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction).

42

--------------------------------------------------------------------------------



(b)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Managing Agents or the Purchasers by each other, (ii) by the
Agent, the Managing Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by the Agent or the Managing
Agents to any rating agency, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to the Conduits or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which either Managing Agent acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided that any Person receiving information shall be advised
by the Agent or the applicable Managing Agent, as applicable, of the obligation
to keep such information confidential. In addition, the Purchasers, the Managing
Agents and the Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law), provided that Purchasers, the Managing Agents and Agent
shall, if practicable, notify Seller in advance prior to disclosure and will use
reasonable efforts to cooperate with Seller at Seller’s expense in obtaining any
protective order for such information.
(c)    Notwithstanding any other express or implied agreement to the contrary,
the parties hereto agree and acknowledge that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably
necessary, to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
Section 13.6    Bankruptcy Petition. Each of the Seller, the Servicer, the
Agent, each Managing Agent and each Financial Institution hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against, such Conduit or any
such entity any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
Section 13.7    Limitation of Liability; Limitation on Payment; Limited
Recourse.
(a)    Except with respect to any claim arising out of the willful misconduct or
gross negligence of any Purchaser, Financial Institution, Managing Agent or the
Agent, no claim may be made by any Seller Party or any other Person against any
Conduit, the Agent, any Managing Agent, or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

43

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary contained herein, the
obligations of any Conduit or any Financial Institution that is an asset-backed
commercial paper conduit (each, an “ABCP Conduit”) under this Agreement are
solely the obligations of such ABCP Conduit and shall be payable at such time as
funds are received by or are available to such ABCP Conduit in excess of funds
necessary to pay in full all outstanding Commercial Paper of such ABCP Conduit
and, if applicable, all obligations and liabilities of such ABCP Conduit to any
related issuer of Commercial Paper, and, to the extent funds are not available
to pay such obligations, the claims relating thereto shall not constitute a
claim against such ABCP Conduit but shall continue to accrue. Each party hereto
agrees that the payment of any claim (as defined in Section 101 of Title 11,
United States Code (Bankruptcy)) of any such party shall be subordinated to the
payment in full of all such Commercial Paper.
Section 13.8    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
Section 13.9    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY MANAGING
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF SUCH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
Section 13.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 13.11    Integration; Binding Effect; Survival of Terms.

44

--------------------------------------------------------------------------------



(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 13.5 and 13.6 shall be continuing and shall survive any termination of
this Agreement.
Section 13.12    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 13.13    Agent Roles.
(a)    JPMCB Roles. Each of the Financial Institutions acknowledges that JPMCB
acts, or may in the future act, (i) as Agent for the Purchasers, (ii) as
Managing Agent for Chariot, (iii) as issuing and paying agent for Chariot’s
Commercial Paper, (iv) to provide credit or liquidity enhancement for the timely
payment for the Commercial Paper and (v) to provide other services from time to
time for some or all of the Conduits (collectively, the “JPMCB Roles”). Without
limiting the generality of this Section 13.13(a), each Financial Institution
hereby acknowledges and consents to any and all JPMCB Roles and agrees that in
connection with any JPMCB Role, JPMCB may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as Agent and Managing Agent for the related Conduits,
and the giving of notice to the Agent or Managing Agent of a mandatory purchase
pursuant its Liquidity Agreement.
(b)    Managing Agent Institution Roles. Each of the Financial Institutions
acknowledges that each Financial Institution that serves as a Managing Agent
hereunder (a “Managing Agent Institution”) acts, or may in the future act, (i)
as Managing Agent for a Conduit or Conduits, (ii) as issuing and paying agent
for such Conduit’s Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper and (iv) to provide
other services from time to time for some or all of the Conduits (collectively,
the “Managing Agent Institution Roles”). Without limiting the generality of this
Section 13.13(b), each Financial Institution hereby acknowledges and consents to
any and all Managing Agent Institution Roles and

45

--------------------------------------------------------------------------------



agrees that in connection with any Managing Agent Institution Role, the
applicable Managing Agent Institution may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as Managing Agent for the related Conduits, and the
giving of notice to the Agent or Managing Agent of a mandatory purchase pursuant
to its liquidity back-stop program.
Section 13.14    Commercial Paper. Anixter and the Seller hereby acknowledge and
agree that any Purchaser or any affiliate of a Purchaser may, from time to time
(but without any obligation) purchase and hold Commercial Paper issued by any
Conduit for its own account, regardless of the terms (so long as such terms are
substantially similar to the terms of a sale of Commercial Paper to a third
party).
Section 13.15    Characterization.
(a)    It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser or the Agent or any assignee thereof of any obligation of Seller
or any Originator or any other person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Originator.
(b)    In addition to any ownership interest which the Agent may from time to
time acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, all other rights and payments relating to such
Receivables, and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.
(c)    If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. In the case of any Recharacterization, Seller represents and warrants that
each remittance of Collections to the Agent or the Purchasers hereunder will
have been (i) in payment of a debt incurred in the ordinary course of business
or financial affairs and (ii) made in the ordinary course of business or
financial affairs.

46

--------------------------------------------------------------------------------



Section 13.16    Liquidity Agreement. JPMCB in its capacity as Managing Agent in
respect of the Chariot Purchase Group shall ensure that, at all times from and
after May 30, 2014 until the termination of this Agreement in accordance with
its terms, the entire “Back-Up Commitment” of Chariot under this Agreement is
supported in full by a commitment from JPMCB, or any other bank or financial
institution to which the Seller has consented (such consent not to be
unreasonably conditioned, withheld or delayed), under a Liquidity Agreement to
which Chariot is a party.
[SIGNATURE PAGES FOLLOW]



47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized signatories as of the date hereof.
ANIXTER RECEIVABLES CORPORATION
By: /S/ ROD SHOEMAKER
Name: Rod Shoemaker
Title: V.P.-Treasurer
Address:
c/o Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026

ANIXTER INC.
By: /S/ ROD SHOEMAKER
Name: Rod Shoemaker
Title: V.P.-Treasurer
Address:
Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026


Signature Page
to
Second Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



CHARIOT FUNDING LLC, as a Conduit and as a Financial Institution
By: JPMorgan Chase Bank, N.A., its attorney-in-fact
By: /S/ JOEL GEDROIC
Name: Joel Gedroic
Title: Executive Director
Address:
c/o JPMorgan Chase Bank, N.A., as Managing Agent
Asset Backed Finance
Suite IL1-0079, 1-19
Chase Tower
Chicago, Illinois 60670-0079

Fax:
(312) 732-1844



JPMORGAN CHASE BANK, N.A., as a Managing Agent and as Agent
By: /S/ JOEL GEDROIC
Name: Joel Gedroic
Title: Executive Director
Address:
JPMorgan Chase Bank, N.A.
Asset Backed Finance
Suite IL1-0596, 1-21
Chase Tower
Chicago, Illinois 60670-0596

Fax:
(312) 732-4487






Signature Page
to
Second Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



SUNTRUST BANK, as a Financial Institution
By: /S/ JOSEPH R. FRANKE
Name: Joseph R. Franke
Title: Senior Vice President
Address:
SunTrust Bank
24th Floor MC 3950
303 Peachtree Street
Atlanta, GA 30308

Fax:
(404) 230-1344


Signature Page
to
Second Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------





SUNTRUST ROBINSON HUMPHREY, INC., as a Managing Agent
By: /S/ MICHAEL PEDEN
Name: Michael Peden
Title: Vice President
Address:
SunTrust Robinson Humphrey, Inc.
24th Floor MC 3950
303 Peachtree Street
Atlanta, GA 30308

Fax:
(404) 230-1344




Signature Page
to
Second Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
“Accu-Tech” means Accu-Tech Corporation, a Georgia corporation.
“Accu-Tech Accounts” means, collectively, Collection Account #’s 3750777965,
3750777981 and 3750905180 maintained at Bank of America, N.A.
“Accu-Tech Receivables” means any Receivables originated by Accu-Tech and sold
to Anixter pursuant to the Accu-Tech Transfer Agreement.
“Accu-Tech Transfer Agreement” means that certain Receivables Transfer
Agreement, dated as of the date hereof, between Accu-Tech and Anixter, as the
same may be amended, restated or otherwise modified from time to time.
“Adjusted Pro Rata Share” means, for each Financial Institution, the Back-up
Commitment of such Financial Institution within a given Purchase Group divided
by the sum of the Back-up Commitments of each Financial Institution in such
Purchase Group, adjusted as necessary to give effect to any assignments pursuant
to Section 12.1(b) and to the termination of the Back-up Commitment of any
Terminating Financial Institution in such Purchase Group.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 33% or more (or, in the case of an Affiliate of a Purchaser, 20% or
more) of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners; or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Capital” means, as of any date of determination, the aggregate amount
of Capital of all Purchaser Interests outstanding on such date.
“Aggregate Reduction” has the meaning set forth in Section 1.3.

Exh. I-1

--------------------------------------------------------------------------------



“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Servicer Reserve, the Yield Reserve, and the Dilution Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, Yield, Aggregate Capital and all
other unpaid Obligations (whether due or accrued) at such time.
“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.
“Agreement Accounting Principles” means GAAP as of the date of this Agreement
together with any changes in GAAP after the date hereof which are not “Material
Accounting Changes” (as defined below). If any changes in GAAP are hereafter
required or permitted and are adopted by Anixter International Inc. or Anixter
with the agreement of its independent certified public accountants and such
changes result in a material change in the method of calculation of any of the
financial covenants, restrictions or standards herein or in the related
definitions or terms used therein (“Material Accounting Changes”), the parties
hereto agree to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating Anixter’s consolidated
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, that no Material Accounting Change shall be
given effect in such calculations until such provisions are amended in a manner
reasonably satisfactory to the Required Financial Institutions. If such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean GAAP as of the date of such amendment together
with any changes in GAAP after the date of such amendment which are not Material
Accounting Changes.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (except for Section
6.2(d)(iii)) are not satisfied, (ii) the Business Day immediately prior to the
occurrence of an Amortization Event set forth in Section 9.1(d)(ii), (iii) the
Business Day specified in a written notice from the Agent pursuant to Section
9.2 following the occurrence of any other Amortization Event, (iv) the Business
Day specified in a written notice from the Agent following the failure to obtain
the Required Rating within 90 days following delivery of a Ratings Request to
Seller and the Servicer, and (v) the date which is thirty (30) Business Days
after the Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning set forth in Article IX.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Loss Horizon Period” means, at any time:
(a)    if Rating Level I is in effect, the four Collection Periods most recently
ended;

Exh. I-2

--------------------------------------------------------------------------------



(b)    if (x) Rating Level II is in effect or (y) Rating Level I is in effect
and the Servicer has notified the Managing Agents that it will deliver Reports
as if Rating Level II were in effect (and the Servicer is actually delivering
Reports as if Rating Level II were in effect), the three Collection Periods most
recently ended and one-half of the fourth Collection Period most recently ended;
(c)    if Rating Level III is in effect, the three Collection Periods most
recently ended and one-quarter of the fourth Collection Period most recently
ended; and
(d)    if Rating Level IV is in effect, the three Collection Periods most
recently ended.
For purposes of clarification, if any Applicable Loss Horizon Period includes a
fraction of a Collection Period, the aggregate Outstanding Balance of all
Receivables generated during such fraction of such Collection Period for
purposes of calculating the Loss Horizon Ratio shall be calculated by
multiplying (a) such fraction by (b) the aggregate Outstanding Balance of all
Receivables generated during such Collection Period.
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Back-up Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from the Seller, in
an amount not to exceed (x) in the aggregate, the amount set forth opposite such
Financial Institution’s name under the Back-up Commitment column on Schedule A
to this Agreement, as such amount may be modified in accordance with the terms
hereof, and (y) with respect to any individual purchase from the Seller
hereunder, its Pro Rata Share of the Purchase Price therefor.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended, and any successor statute thereto.
“Base Rate” means, for any day, an amount equal to the sum of
(i)     (a) to the extent any Capital is funded directly or indirectly through
the issuance of Commercial Paper, 0.00%, or (b) in all other cases, 2.00%; and
(ii)    the following:
(a) with respect to each Purchaser in the Chariot Purchase Group, for any day, a
rate per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBO Rate for purposes of this definition for
any day shall be based on the rate appearing on the Reuters BBA Libor

Exh. I-3

--------------------------------------------------------------------------------



Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day; and
(b) with respect to each Purchaser in the SunTrust Purchase Group, for any day,
a rate per annum equal to the greater of (i) the SunTrust Federal Funds Rate
most recently determined by SunTrust Bank plus one half of one percent (0.50%),
and (ii) the SunTrust Prime Rate.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate, the SunTrust Federal Funds Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, the SunTrust Federal Funds Rate or the
LIBO Rate, respectively.
“Broken Funding Costs” means, with respect to the Chariot Purchase Group,
Chariot Broken Funding Costs and, with respect to the SunTrust Purchase Group,
SunTrust Broken Funding Costs.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Capital” means with respect to any Purchaser Interest, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Agent or the applicable
Managing Agent which in each case have been applied to reduce the Capital of
such Purchaser Interest in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
“Capital Pro Rata Share” means, for any Purchaser at any time, the amount of
Capital allocated to the Purchaser Interests of such Purchaser at such time
divided by the Aggregate Capital at such time.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of any
Seller Party or (ii) the failure of Anixter to own, directly or indirectly, 100%
of the equity interests of the Seller.
“Charged‑Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as

Exh. I-4

--------------------------------------------------------------------------------



to which any payment, or part thereof, remains unpaid for 120 days or more from
the original invoice date for such Receivable.
“Chariot” means Chariot Funding LLC (successor by merger to Falcon Asset
Securitization Company LLC) and its successors and permitted assigns.
“Chariot Broken Funding Costs” means (a) for any Purchaser Interest owned by
JPMCB on behalf of the Purchasers in the Chariot Purchase Group which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to the
Chariot Liquidity Agreement; an amount equal to the excess, if any, of (A) the
Yield that would have accrued during the remainder of the tranche periods for
Commercial Paper determined by JPMCB to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest with respect to the same Purchaser, the amount of Yield actually
accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated, and (b) any loss or expense
incurred by any Purchaser (including any loss or expense incurred by reason of
the liquidation or reemployment of funds acquired by such Purchaser in order to
make any such requested Incremental Purchase) as a result of any Incremental
Purchase not being made in accordance with a request therefor under Section 1.2
(whether because of the failure of the conditions precedent with respect to such
Incremental Purchase to be satisfied or for any other reason, other than default
by the relevant Purchaser). All Chariot Broken Funding Costs shall be due and
payable upon demand.
“Chariot LIBO Rate” means, for any day, an interest rate per annum equal to the
sum of (i) (a) LIBOR for a three month interest period on such day (or if such
day is not a Business Day, the immediately preceding Business Day), multiplied
by (b) the Statutory Reserve Rate, plus (ii) (a) to the extent any Capital is
funded directly or indirectly through the issuance of Commercial Paper, 0.00%,
or (b) in all other cases, 2.00%.
“Chariot Liquidity Agreement” means an agreement entered into by Chariot with
certain Funding Sources in connection herewith for the purpose of providing
liquidity with respect to the Capital funded by Chariot under this Agreement.
“Chariot Purchase Group” means Chariot, JPMCB and each of the Financial
Institutions identified as a member of the Chariot Purchase Group on Schedule A
hereto, together with their respective successors, assigns and participants.
“Closing Date” means May 31, 2011.

Exh. I-5

--------------------------------------------------------------------------------



“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an account control agreement in form and
substance reasonably satisfactory to the Agent.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a “notice of exclusive control”, a “springing notice”
or the equivalent of any of the foregoing that could be delivered by the Agent
to a Collection Bank from time to time pursuant to a Collection Account
Agreement.
“Collection Period” means each fiscal month of the Seller Parties.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
or any Financial Institution that is an asset-backed commercial paper conduit.
“Conduit” means each of Chariot, any other member of a Purchase Group identified
as a “Conduit” by the related Managing Agent, and their respective successors
and assigns as Conduits hereunder.
“Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of Consolidated EBITDA and Rental
Expense to (b) the Consolidated Fixed Charge Expense, in each case determined in
accordance with Section 7.18 of the Credit Agreement as in effect as of the date
hereof for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such determination date.

Exh. I-6

--------------------------------------------------------------------------------



“Consolidated Fixed Charge Expense” means, for any period, the net interest
expense of the Consolidated Group (including the interest component of capital
leases, the interest component of synthetic lease obligations, commitment fees
and fees for standby letters of credit, excluding amortization of deferred
financing fees) plus consolidated yield or discount accrued on the outstanding
aggregate investment or principal amount of claims held by purchasers, assignees
or other transferees of (or of interests in) receivables of Anixter and its
Subsidiaries in connection with any Receivables Securitization Transaction (as
defined in the Credit Agreement in effect as of the date hereof) (regardless of
the accounting treatment of such Receivables Securitization Transaction) plus
Rental Expense for such period calculated in accordance with Agreement
Accounting Principles.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Group on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Obligations (as defined in the Credit
Agreement in effect as of the date hereof)), (b) that portion of obligations
with respect to capital leases that are capitalized in the consolidated balance
sheet of the Consolidated Group, (c) the principal portion of synthetic lease
obligations, (d) the outstanding aggregate investment or principal amount of
claims held by purchasers, assignees or transferees of (or of interests in)
receivables under Receivables Securitization Transactions (as defined in the
Credit Agreement in effect as of the date hereof), and (e) without duplication,
all Accommodation Obligations (as defined in the Credit Agreement in effect as
of the date hereof) with respect to Indebtedness of the type specified in
subsections (a), (b), (c) and (d) above of Persons other than Anixter or any
Subsidiary.
“Consolidated Group” means Anixter and each of its Subsidiaries.
“Consolidated Net Income” means, for any period, for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for that period,
determined in accordance with Agreement Accounting Principles.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“Credit Agreement” means that certain Five-Year Revolving Credit Agreement dated
as of April 8, 2011 by and among Anixter, the Subsidiaries of Anixter identified
as Borrowing Subsidiaries thereunder, Wells Fargo Bank, National Association as
Administrative Agent, Bank of America, N.A. and JPMCB, as Co-Syndication Agents,
SunTrust Bank and The Royal Bank of Scotland plc as Co-Documentation Agents, and
the lenders party thereto from time to time, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Credit and Collection Policy” means (i) Anixter’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and (ii) Accu-Tech’s credit and collection policies and practices
relating to Contracts and Receivables existing on the date hereof, as summarized
in Exhibit VIII and as modified from time to time in accordance with this
Agreement.

Exh. I-7

--------------------------------------------------------------------------------



“Daily Report” means a report, in the form agreed to by the Servicer and the
Managing Agents from time to time (appropriately completed), furnished by the
Servicer to the Managing Agents pursuant to Section 8.5.
“Debt Rating” for any Person at any time means the then current rating by (i)
S&P, (ii) Moody’s or (iii) any other nationally recognized statistical rating
agency of such Person’s long term public senior unsecured noncredit enhanced
debt.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to such Receivable.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 1.00% above the Base Rate.
“Default Proxy Ratio” means, for any Collection Period, a fraction (calculated
as a percentage) equal to (i) the aggregate Outstanding Balance of all
Receivables (without duplication) which, as of the last day of such Collection
Period, remain unpaid for at least one hundred twenty (120) but less than one
hundred fifty (150) days from the original invoice date plus the aggregate
Outstanding Balance of all Receivables (without duplication) which, consistent
with the Credit and Collection Policy, were or should have been written off the
Seller’s books as uncollectible and are less than one hundred twenty (120) days
past invoice date during such period, divided by (ii) the aggregate Outstanding
Balance of all Receivables generated during the Collection Period which ended on
the date four (4) months prior to the last day of the current Collection Period.
“Delaying Purchaser” means a Financial Institution that has either (i) elected
to delay its funding of any Incremental Purchase as requested by a Purchase
Notice or (ii) elected to fund such Incremental Purchase only in an aggregate
amount equal to the amount specified in a Funding Delay Notice, delaying its
funding of the Incremental Purchase in excess of the Non-Delayed Funding Amount.
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original invoice date for
such Receivable.
“Determination Date” means the third Business Day prior to each Monthly
Settlement Date.

Exh. I-8

--------------------------------------------------------------------------------



“Dilution Horizon Ratio” means, as of any date as set forth in the most recent
Monthly Report, a ratio computed by dividing (i) the aggregate of all
Receivables generated during the two (2) most recently ended Collection Periods
by (ii) the aggregate Net Receivables Balance as at the last day of the most
recently ended Collection Period.
“Dilution Ratio” means, for any Collection Period, the ratio (expressed as a
percentage) computed as of the last day of such Collection Period by dividing
(i) the aggregate amount of Dilutions during such Collection Period by (ii) the
aggregate Outstanding Balance of all Receivables generated during the preceding
Collection Period.
“Dilution Reserve” means, on any date, an amount equal to (x) the greater of (i)
9% and (ii) the Dilution Reserve Ratio then in effect, times (y) the Net
Receivables Balance as of the close of business on the immediately preceding
Business Day.
“Dilution Reserve Ratio” means, as of any date, an amount calculated as follows:
DRR = [(Stress Factor x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHR
where:    
DRR
=     the Dilution Reserve Ratio;

ADR
=    the average of the Dilution Ratios for the past twelve Collection Periods;

HDR =
the highest average Dilution Ratio for any two (2) consecutive Collection
Periods during the most recent twelve months; and

DHR
=    the Dilution Horizon Ratio.

The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Dilution Trigger Ratio” means, as of the end of any Collection Period, the
ratio (expressed as a percentage), computed as of the last day of such
Collection Period by dividing (i) the aggregate amount of Dilutions during such
Collection Period by (ii) the aggregate Outstanding Balance of all Receivables
at the end of such Collection Period minus the aggregate outstanding amount of
all credit memos from Originators outstanding at the end of such Collection
Period.
“Discount Rate” means, the LIBO Rate or the Base Rate, as applicable; provided,
that if the Default Fee has been declared to apply pursuant to Section 9.2, the
“Discount Rate” shall mean the interest rate specified in the definition of
“Default Fee”.

Exh. I-9

--------------------------------------------------------------------------------



“Eligible Receivable” means, at any time, a Receivable:
(i)    the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto and (c) is not the subject of a proceeding under the
Bankruptcy Code or any other insolvency proceeding;
(ii)    due from an Obligor that is the Obligor on another Receivable or
Receivables, and the Outstanding Balance of all Receivables from such Obligor
which are Charged-Off Receivables is less than 20% of the Outstanding Balance of
all Receivables from such Obligor;
(iii)    which is not a Charged-Off Receivable or a Delinquent Receivable;
(iv)    which by its terms is due and payable within 90 days of the original
billing date therefor and has not had its payment terms extended; provided,
however, that no more than 25% of the aggregate Outstanding Balance of all
Receivables which are due and payable between 61 and 90 days of the original
billing date therefor will be deemed to be “Eligible Receivables”;
(v)    which is “an “account” within the meaning of Section 9‑102(a)(2) of the
UCC of all applicable jurisdictions, and which represents all or part of the
sales price of merchandise, insurance and services within the meaning of Section
3(c)(5) of the Investment Company Act of 1940, as amended;
(vi)    which is denominated and payable only in United States dollars in the
United States;
(vii)    which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Managing Agents in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms;
(viii)    which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of any Originator or any of its assignees under such Contract (unless
such consent has been obtained) and (B) does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract;
(ix)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by an Originator;

Exh. I-10

--------------------------------------------------------------------------------



(x)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation;
(xi)    which satisfies all applicable requirements of the Credit and Collection
Policy;
(xii)    which was generated in the ordinary course of an Originator’s business;
(xiii)    which arises solely from the sale of goods or the provision of
services to the related Obligor by an Originator, and not by any other Person
(in whole or in part);
(xiv)    as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent; provided, that
Agent shall not determine a Receivable to be ineligible pursuant to this clause
(xiv) because the Obligor is in a particular industry if on the date hereof any
Originator has outstanding Receivables from Obligors in such industry; and
provided further, that Agent shall not determine a Receivable to be ineligible
pursuant to this clause (xiv) because it is generated by a particular type of
business of any Originator if such Originator is engaged in such type of
business on the date hereof.
(xv)    which is not subject to any right of rescission, set‑off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against any Originator or any other Adverse Claim;
(xvi)    due from an Obligor that holds no right as against any Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract);
(xvii)    as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;
(xviii)    all right, title and interest to and in which has been validly
transferred by (A) the applicable Originator directly to Anixter under and in
accordance with the applicable Transfer Agreement and subsequently to Seller
under and in accordance with the Receivables Sale Agreement, and Seller has good
and marketable title thereto free and clear of any Adverse Claim or (B) Anixter
directly to Seller under and in accordance with the Receivables Sale Agreement,
and Seller has good and marketable title thereto free and clear of any Adverse
Claim;

Exh. I-11

--------------------------------------------------------------------------------



(xix)    (A) for which Anixter has given reasonably equivalent value to the
applicable Originator in consideration therefor pursuant to the applicable
Transfer Agreement, which was not made for or on account of an antecedent debt
and which is not voidable under any section of the Bankruptcy Code and for which
Seller has subsequently given reasonably equivalent value to Anixter in
consideration therefor pursuant to the Receivables Sale Agreement, which was not
made for or on account of an antecedent debt and which is not voidable under any
section of the Bankruptcy Code or (B) for which Seller has given reasonably
equivalent value to Anixter in consideration therefor pursuant to the
Receivables Sale Agreement, which was not made for or on account of an
antecedent debt and which is not voidable under any section of the Bankruptcy
Code;
(xx)    in which the Agent, for the benefit of the Purchasers, has a valid and
perfected first priority undivided percentage ownership or security interest,
free and clear of any Adverse Claim;
(xxi)    that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services, consigned goods or
“sale or return” goods and does not arise from a transaction for which any
additional performance by any Originator, or acceptance by or other act of the
Obligor thereunder, including any required submission of documentation, remains
to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law; and
(xxii)    which is not associated with the delivery of goods with “free on board
destination” terms (“FOB Receivables”) where goods have not yet been delivered
to the related Obligor (any determination whether a Receivable would not
constitute an Eligible Receivable hereunder because of this clause (xxii) shall
be made based upon (1) the information available to the Servicer at such time
and/or (2) the information with respect to accruals related to FOB Receivables
most recently prepared by the Servicer in accordance with Section 8.5).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Excluded Receivable” means indebtedness and other obligations owed to Anixter,
in respect of: (i) all accounts receivable generated by Anixter’s Latin American
export locations, (ii) all accounts receivable generated by Anixter’s “Pacer”,
“IMS” and “Pentacon” divisions which are not included in Anixter’s main
subledger system, (iii) all accounts receivable generated by any of Anixter’s
divisions which are acquired after July 24, 2009 which are not included in
Anixter’s main subledger system, (iv) all accounts receivable owing by Obligors
with the following customer prefixes: N-N, NN+, SIE or SG. (in each case, as
such customer prefixes are in effect or otherwise categorized as of July 24,
2009), and thereafter, and (v) all accounts receivable existing at Anixter’s
general corporate division coded WC (as such division is in effect or otherwise
structured as of July 24, 2009).
“Facility Account” means Seller’s Account No. 8188016122 at Bank of America.

Exh. I-12

--------------------------------------------------------------------------------



“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letter” means that certain letter agreement dated as of May 31, 2011 hereof
among Seller and each Managing Agent, as it may be amended or modified and in
effect from time to time.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
“Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of Anixter ending on or about March 31, June 30,
September 30 or December 31 of any fiscal year.
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit, including
any Liquidity Agreement.
“Funding Delay Notice” means a written notice delivered by a Financial
Institution to the Seller, Servicer, Agent and the Managing Agent for its
Purchase Group prior to 1:00 p.m. (Central Standard Time) on the Business Day
immediately following the date of the Purchase Notice, informing the the Seller,
the Servicer, the Agent and such Managing Agent that such Purchaser has either
(i) elected to delay its funding of any Incremental Purchase as requested by
such Purchase Notice or (ii) elected to delay its funding of the Incremental
Purchase in excess of the Non-Delayed Funding Amount.
“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Group Pro Rata Share” means, with respect to any Purchase Group and as of any
date of determination, an amount equal to (expressed as a percentage) the
Back-Up Commitment of such Purchase Group on such date divided by the Purchase
Limit as of such date.
“Group Purchase Limit” means, for each Purchase Group, the sum of the Back-up
Commitments of the Financial Institutions in such Purchase Group, adjusted as
necessary to give

Exh. I-13

--------------------------------------------------------------------------------



effect to the termination of the Back-up Commitment of any Terminating Financial
Institution in such Purchase Group.
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication): (i) all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; (ii) any direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), banker’s acceptances, bank guaranties, surety bonds and similar
instruments; (iii) net obligations under any hedging contract in an amount equal
to (x) if such hedging contract has been closed out, the termination value
thereof, or (y) if such hedging contract has not been closed out, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such hedging contract; (iv)
whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (v) capital leases and synthetic lease obligations; (vi) the
outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or transferees of (or of interests in) receivables of such
Person in connection with any Receivables Securitization Transaction (as defined
in the Credit Agreement in effect as of the date hereof); and (vii) all
Accommodation Obligations (as defined in the Credit Agreement in effect as of
the date hereof) of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Financial Institutions. The amount of any capital lease or synthetic
lease obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness (as defined in the Credit Agreement in effect as of the date
hereof) in respect thereof as of such date.
“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”): the Servicer, any Originator, or any of their respective
Subsidiaries or Affiliates (other than Seller), (B) a supplier to any of the
Independent Parties, (C) a Person controlling or under common control with any
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties, or (D) a member of the immediate family of any director,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the Independent Parties; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent

Exh. I-14

--------------------------------------------------------------------------------



to the institution of bankruptcy or insolvency proceedings against it or could
file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (iii) has at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.
“JPMCB” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors.
“Leverage Ratio” means, as of any date of determination, for Anixter and its
Subsidiaries, determined on a consolidated basis and in accordance with
Section 7.18 of the Credit Agreement as in effect as of the date hereof, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters ending on or
immediately prior to such date, provided that, for purposes of calculating the
Leverage Ratio, Consolidated EBITDA shall be calculated on a pro forma basis (in
accordance with Article 11 of Regulation S-X of the Commission) to the extent
necessary to give effect to (i) any acquisition made by Anixter or any
Subsidiary during such period (without giving effect to any increase in
Consolidated EBITDA reflecting projected synergies resulting from such
acquisition) so long as, and to the extent that, (A) Anixter delivers to the
Agent (which shall promptly deliver to each Financial Institution) a summary in
reasonable detail of the underlying assumptions, and the calculations made, in
computing Consolidated EBITDA on a pro forma basis and (B) the Required
Financial Institutions do not object to such assumptions and/or calculations
within 10 Business Days after receipt thereof; and (ii) any divestiture of a
Subsidiary, division or other operating unit made during such period.
“LIBO Rate” means the Chariot LIBO Rate or the SunTrust LIBO Rate, as the case
may be.
“LIBOR” means, on any day, the London interbank offered rate administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, on the applicable date of determination, as the rate for dollar deposits
in the London interbank market with a maturity comparable to the relevant
interest period. In the event that such rate does not appear on such page (or on
any successor or substitute page on such screen or otherwise on such screen),
LIBOR shall be determined by reference to such other comparable publicly
available service for displaying interest rates for dollar deposits in the
London interbank market as may be selected by the Agent or, in the absence of
such availability, by reference to the rate at which the Agent could borrow U.S.
dollars for the relevant interest period in the London interbank market at
approximately 11:00 a.m., London time, on such Business Day.
“Liquidity Agreement” means the Chariot Liquidity Agreement or any other
Agreement between a Conduit and certain of its Funding Sources related to the
transactions contemplated by the Transaction Documents.
“Liquidity Commitment” means, for each Financial Institution that is the member
of a Purchase Group that has a Conduit, the commitment of such Financial
Institution to purchase interests in respect of (or lend against) Purchaser
Interests from such Conduit in an amount not to exceed (a) in the aggregate, the
amount set forth opposite such Financial Institution’s name under

Exh. I-15

--------------------------------------------------------------------------------



the Liquidity Commitment Column on Schedule A to this Agreement, as such amount
may be modified in accordance with the terms hereof, and (b) with respect to any
individual purchase from such Conduit, its Adjusted Pro Rata Share of the
Purchase Price therefor. Any Financial Institution that is a member of a
Purchase Group with no Conduit shall not have any Liquidity Commitment. Any
Financial Institution that is also a Conduit shall not have any Liquidity
Commitment.
“Liquidity Termination Date” means May 31, 2017.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Loss Horizon Ratio” means, for any Collection Period, a fraction (calculated as
a percentage) computed by dividing (i) the aggregate Outstanding Balance of all
Receivables generated during Applicable Loss Horizon Period by (ii) the
aggregate Net Receivables Balance as at the last day of the most recently ended
Collection Period.
“Loss Reserve” means, on any date, an amount equal to (x) the greater of (i) 12%
and (ii) the Loss Reserve Ratio then in effect times (y) the aggregate Net
Receivables Balance as of the close of business on the immediately preceding
Business Day.
“Loss Reserve Ratio” means, as of any date, an amount calculated as follows:
LRR    =    Stress Factor x DPR x LHR, where
LRR    =    the Loss Reserve Ratio;
DPR
=    the highest average of the Default Proxy Ratios for any three consecutive
Collection Periods during the most recent twelve months; and

LHR    =    the Loss Horizon Ratio.
The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
“Loss-to Liquidation Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) equal to (i) the aggregate Outstanding Balance of
all Receivables (without duplication) which, as of the last day of such
Collection Period, remain unpaid for at least one hundred twenty (120) but less
than one hundred fifty (150) days from the original invoice date plus the
aggregate Outstanding Balance of all Receivables (without duplication) which,
consistent with the Credit and Collection Policy, were or should have been
written off the Seller’s books as uncollectible and are

Exh. I-16

--------------------------------------------------------------------------------



less than one hundred twenty (120) days past invoice date during such period,
divided by (ii) the aggregate amount of Collections during such Collection
Period.
“Managing Agent” means, as to any Purchase Group, the financial institution
responsible for the administration of such Purchase Group. As of the date
hereof, JPMCB is the Managing Agent for the members of the Chariot Purchase
Group, and SunTrust is the Managing Agent for members of the SunTrust Purchase
Group.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
“Mid-Month Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 8.5.
“Mid-Month Report Date” has the meaning set forth in Section 8.5.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Managing Agents
pursuant to Section 8.5.
“Monthly Settlement Date” means the 17th day of each month, or if such day is
not a Business Day, the next succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of Eligible Receivables at such time reduced by the aggregate amount by which
the Outstanding Balance of Eligible Receivables from each Obligor and its
Affiliates exceeds the Standard Concentration Limit or Special Concentration
Limit for such Obligor, as the case may be.
“Non-Delayed Funding Amount” means, pursuant to a Funding Delay Notice, the
amount by which a Committed Purchaser elects to delay its funding of an
Incremental Purchase in excess of the aggregate amount specified in such Funding
Delay Notice as committed to funding the purchase of Purchaser Interests.
“Obligations” has the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Originator” means (i) Anixter, (ii) Accu-Tech or (iii) any other Person
approved from time to time by the Managing Agents, in each case, in such
Person’s capacity as a “Seller” party to the Receivables Sale Agreement or a
Transfer Agreement.

Exh. I-17

--------------------------------------------------------------------------------



“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof.
“Outstanding Balance of Eligible Receivables” means, for purposes of the
definitions of “Net Receivables Balance”, “Special Concentration Limit” and
“Standard Concentration Limit”, the Outstanding Balance of all Eligible
Receivables (the Outstanding Balance of an Eligible Receivable subject to any
right of rescission, set-off, counterclaim or other defense as described in
clause (xv) of the definition of “Eligible Receivable” being the outstanding
principal balance of such Receivable less the amount of such right of
rescission, set-off, counterclaim or other defense).
“Participant” has the meaning set forth in Section 12.2.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, (1) for each Financial Institution, the Back-up
Commitment of such Financial Institution divided by the Purchase Limit, adjusted
as necessary to give effect to the application of any assignments pursuant to
Article XII and (2) for each Conduit, the Group Pro Rata Share of its Purchase
Group.
“Purchase Group” means a Managing Agent and its related Purchasers.
“Purchase Limit” means $300,000,000, as such amount may be increased or
decreased in accordance with the provisions of Article XII.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of the amount requested by Seller in the applicable Purchase
Notice, the Unused Purchase Limit on the applicable purchase date and the
excess, if any, of the Net Receivables Balance (less the Aggregate Reserves)

Exh. I-18

--------------------------------------------------------------------------------



on the applicable purchase date over the aggregate outstanding amount of
Aggregate Capital determined as of the date of the most recent Monthly Report.
“Purchaser” means any Conduit or Financial Institution, as applicable and
“Purchasers” means, collectively, all Conduits and Financial Institutions.
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
[annexaanixtersecondam_image1.gif]
where:
C    =    the aggregate outstanding Capital of such Purchaser Interest.
AR    =    the Aggregate Reserves.
NRB    =    the Net Receivables Balance.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Rating Level” means, any of the following based upon the Debt Rating of Anixter
then in effect:
Rating Level I: Greater than or equal to BBB- by S&P and Baa3 by Moody’s;
Rating Level II: Less than BBB- by S&P or Baa3 by Moody’s but greater than or
equal to BB by S&P or Ba2 by Moody’s;
Rating Level III: Less than BB by S&P and Ba2 by Moody’s but greater than or
equal to B+ by S&P and B1 by Moody’s; and

Exh. I-19

--------------------------------------------------------------------------------



Rating Level IV: Less than B+ by S&P or B1 or by Moody’s or unrated by S&P or
Moody’s.
“Ratings Request” has the meaning set forth in Section 10.2(c) hereof.
“Receivable” means all indebtedness and other obligations owed to Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the applicable Transfer Agreement, the Receivables Sale
Agreement or hereunder) other than Excluded Receivables or in which Seller or
such Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of May 31, 2011, between Anixter and
Seller, as the same may be amended, restated or otherwise modified from time to
time.
“Recharacterization” has the meaning set forth in Section 13.15(c) hereof.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Requirement” has the meaning set forth in Section 10.2(a) hereof.
“Reinvestment” has the meaning set forth in Section 2.2.
“Related Security” means, with respect to any Receivable:
(A)    all of Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by an Originator
gave rise to such Receivable, and all insurance contracts with respect thereto,
(B)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or

Exh. I-20

--------------------------------------------------------------------------------



otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,
(C)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(D)    all service contracts and other contracts and agreements associated with
such Receivable,
(E)    all Records related to such Receivable,
(F)    all of Seller’s right, title and interest in, to and under the applicable
Transfer Agreement and the Receivables Sale Agreement in respect of such
Receivable, and
(G)    all proceeds of any of the foregoing.
“Rental Expense” means, for any period, the total rental expense for operating
leases of the Consolidated Group on a consolidated basis, as determined in
accordance with Agreement Accounting Principles.
“Report” means a Monthly Report, a Mid-Month Report, a Weekly Report or a Daily
Report, as applicable.
“Required Financial Institutions” means, at any time, (a) if any Conduit holds
any Purchaser Interests, the Managing Agent for each such Conduit and Financial
Institutions with Back-Up Commitments greater than 50% of the Purchase Limit,
and (b) if no Conduit holds any Purchaser Interests, Financial Institutions with
Back-up Commitments greater than 50% of the Purchase Limit.
“Required Rating” has the meaning set forth in Section 10.2(c) hereof.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department

Exh. I-21

--------------------------------------------------------------------------------



of the Treasury, the U.S. Department of State, the or by the United Nations
Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
“Servicer Reserve” means, on any date, an amount equal to (a) if Anixter or any
Affiliate of Anixter is the Servicer on such date, the product of (x) 0.37% and
(y) the Outstanding Balance of all Receivables generated during the most
recently ended Collection Period immediately preceding such date, or (b) if a
Person other than Anixter or any Affiliate of Anixter is the Servicer on such
date, the product of (i) 0.33% and (ii) the Outstanding Balance of all
Receivables as at the end of the most recently ended Collection Period
immediately preceding such date, or such other amount as the Managing Agents
shall determine in its reasonable judgment.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means each Monthly Settlement Date.
“Significant Subsidiary” has the meaning set forth in Regulation S-X of the
Securities and Exchange Commission, 17 C.F.R. Part 210, as in effect on the date
hereof.
“Special Concentration Limit” means, at any time, with respect to any Special
Obligor, a dollar amount equal to a percentage of the aggregate Outstanding
Balance of Eligible Receivables or such other limit as the Agent may designate
for such Special Obligor; provided, that any Managing Agent may, upon notice to
Seller, cancel or reduce any Special Concentration Limit. As of May 31, 2012,
the Special Concentration Limits described on the table below are in effect:
Special Obligor
Special Concentration Limit
Walgreen Co.
6% of the aggregate Outstanding Balance of Eligible Receivables
Cummins Inc.
6% of the aggregate Outstanding Balance of Eligible Receivables
All governments and governmental subdivisions or agencies collectively
1% of the aggregate Outstanding Balance of Eligible Receivables

 
“Special Obligor” means any Obligor as may be designated by the Managing Agents
from time to time as a “Special Obligor.” As of May 31, 2012, the following
Obligors are “Special

Exh. I-22

--------------------------------------------------------------------------------



Obligors”: (i) Walgreen Co., so long as the Debt Rating of Walgreen Co. is
greater than or equal to BBB- by S&P and greater than or equal to Baa3 by
Moody’s, (ii) Cummins Inc., so long as the Debt Rating of Cummins Inc. is
greater than or equal to BBB- by S&P and greater than or equal to Baa3 by
Moody’s and (iii) all governments and governmental subdivisions or agencies
collectively.
“Standard Concentration Limit” means, at any time, with respect to any Obligor
other than a Special Obligor, 3% of the aggregate Outstanding Balance of
Eligible Receivables at such time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States of America (the “Board”) to which the Financial Institution (or,
with respect to any Conduit, the bank which consolidates such Conduit) is
subject for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Purchases for which Yield
is calculated based on the Chariot LIBO Rate shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Financial Institution (or, with respect to any Conduit,
the bank which consolidates such Conduit) under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Stress Factor” means, as of any date, (i) if the Servicer’s Debt Ratings are
greater than or equal to BB- and Ba3 as of such date, 2.0 and (ii) at all other
times, 2.25.
“Subsidiary” means, with respect to any Person, (i) any corporation more than
50% of the outstanding securities having ordinary voting power of which shall at
the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, association, limited liability company,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Anixter.
“SunTrust” has the meaning set forth in the preamble to this Agreement.
“SunTrust Bank” means SunTrust Bank in its individual capacity and its
successors.
“SunTrust Broken Funding Costs” means if:
(i)    any request for an Incremental Purchase is made and such Incremental
Purchase does not occur; or
(ii)    any Incremental Purchase or Reinvestment, has its principal reduced
without compliance by Seller with the notice requirements hereunder,

Exh. I-23

--------------------------------------------------------------------------------



then, the amount of “SunTrust Broken Funding Costs” related thereto shall be
equal to the excess, if any, of (1) the fees that would have accrued, assuming
that, as applicable, such Incremental Purchase or Reinvestment had occurred, or
such reduction had occurred in compliance with the notice requirements
hereunder, over (2) the income, if any, actually received during the remainder
of such period by the members of the SunTrust Purchase Group from investing the
principal related to, as applicable, such Incremental Purchase that did not
occur or such reduction that occurred without compliance with the notice
requirements hereunder. All SunTrust Funding Costs shall be due and payable
hereunder upon demand.
“SunTrust Federal Funds Rate” means, for any day the greater of (i) the average
rate per annum as determined by SunTrust Bank at which overnight Federal funds
are offered to SunTrust Bank for such day by major banks in the interbank
market, and (ii) if SunTrust Bank is borrowing overnight funds from a Federal
Reserve Bank that day, the average rate per annum at which such overnight
borrowings are made on that day. Each determination of the SunTrust Federal
Funds Rate by SunTrust Bank shall be conclusive and binding on the Seller except
in the case of manifest error.
“SunTrust LIBO Rate” means, for any day of any Accrual Period, an interest rate
per annum equal to the product of (i) LIBOR for a three month interest period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day), multiplied by the (ii) the Statutory Reserve Rate.
“SunTrust Prime Rate” means, as of any date of determination, the rate of
interest most recently announced by SunTrust Bank at its principal office in
Atlanta, Georgia as its prime rate (it being understood that at any one time
there shall exist only one such prime rate so announced, which rate is not
necessarily intended to be the lowest rate of interest determined by SunTrust
Bank in connection with extensions of credit).
“SunTrust Purchase Group” means SunTrust and each of the other Financial
Institutions (if any) identified as a member of the SunTrust Purchase Group on
Schedule A hereto, together with each of their respective successors, assigns
and participants. The SunTrust Purchase Group does not include a Conduit.
“Terminating Financial Institution” means (i) any Non-Renewing Financial
Institution which has not assigned all of its rights and obligations hereunder
pursuant to Article XII, and (ii) if a “purchaser” or “lender” party to a
Liquidity Agreement, a Financial Institution (a) to which the related Conduit
has assigned such Financial Institution’s Pro Rata Share of the Purchaser
Interests then held by such Conduit, or (b) which, pursuant to the applicable
Liquidity Agreement, has had its Liquidity Commitment under the Liquidity
Agreement and Back-up Commitment hereunder terminated by the Conduit, in either
such case in connection with such Financial Institution’s decision not to renew
its Liquidity Commitment under such Liquidity Agreement or its Back-up
Commitment hereunder.
“Termination Date” has the meaning set forth in Section 2.2.
“Termination Percentage” has the meaning set forth in Section 2.2.

Exh. I-24

--------------------------------------------------------------------------------



“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Transfer Agreement, the Receivables Sale Agreement, each Collection
Account Agreement, the Fee Letter, the Subordinated Notes (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith.
“Transfer Agreement” means (a) the Accu-Tech Transfer Agreement and (b) each
other receivables transfer agreement entered into from time to time between an
Originator (other than Anixter) approved by the Agent, and Anixter, in form and
substance satisfactory to the Agent, as the same may be amended, restated or
otherwise modified from time to time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unused Back-up Commitment” means, with respect to any Financial Institution at
any time, such Financial Institution’s Back-up Commitment at such time minus
such Financial Institution’s Pro Rata Share of the Aggregate Capital outstanding
at such time.
“Unused Purchase Limit” means, at any time, the Purchase Limit at such time
minus the Aggregate Capital outstanding at such time.
“Weekly Period” means, a period commencing on a Monday and ending on the
immediately following Sunday.
“Weekly Report” means a report, in the form agreed to by the Servicer and the
Managing Agents from time to time (appropriately completed), furnished by the
Servicer to the Managing Agents pursuant to Section 8.5.
“Yield” means for each respective Accrual Period for any Purchaser, an amount
equal to the product of the applicable Discount Rate for each Purchaser Interest
multiplied by the Capital of such Purchaser Interest for each day elapsed during
such Accrual Period, annualized on a 360 day basis.
“Yield Reserve” means, on any date, an amount equal to the product of (a) the
Purchase Limit and (b) 1.875%.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.



Exh. I-25

--------------------------------------------------------------------------------



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, NA, as Managing Agent
Chase Tower
Asset‑Backed Finance
Chicago, Illinois 60670‑0596
SunTrust Robinson Humphrey, Inc., as Managing Agent
303 Peachtree Street, 24th Floor
Mail Code 3950
Atlanta, Georgia 30308
Attention:
Re: PURCHASE NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of May 31, 2011, by and among ANIXTER RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., as Servicer,
the Financial Institutions, CHARIOT FUNDING LLC (a “Conduit”), certain Financial
Institutions parties thereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”) and SUNTRUST
ROBINSON HUMPHREY, INC., as Managing Agents and JPMCB, as Agent for the Conduits
and Financial Institutions (the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.
The Managing Agents are hereby notified of the following Incremental Purchase:
Purchase Price:
$_______________________________________
Date of Purchase:
  _______________________________________
Requested Discount Rate:
[LIBO Rate] [Base Rate]

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:
[Account Name]
[Account No.]


Exh. II-1

--------------------------------------------------------------------------------



[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
Please advise [Name] at telephone no ( ) _________________ if the Conduits will
not be making this purchase.
In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
(i)    the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and
(iv)    the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.
Very truly yours,
Anixter Receivables Corporation
By:    
Name:
Title:

Exh. II-2

--------------------------------------------------------------------------------




EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
Places of Business:

Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026
Anixter Receivables Corporation
c/o Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026

Locations of Records:

Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026

Anixter Receivables Corporation
c/o Anixter Inc.
2301 Patriot Boulevard
Glenview, IL 60026

Federal Employer Identification Number:

Anixter Inc.
36-2361285

Anixter Receivables Corporation
36-4394155

Corporate, Partnership Trade and Assumed Names:

Anixter Inc.
Wirexpress
Anixter Wire & Cable
Anixter Logistic Services
Anixter Integrated Supply
Anixter Pentacon
Anixter Fasteners



Exh. III-1

--------------------------------------------------------------------------------




Anixter Receivables Corporation
N/A
State of Incorporation/Organizational Identification Number (if any):
Anixter Inc.
Delaware
0664128
Anixter Receivables Corporation
Delaware
3287122





Exh. III-2

--------------------------------------------------------------------------------




EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS


Bank Name
Address
ABA
Account Name
Lockbox ID #
Account #
Account Type
Lockbox Address
Lockbox Agreements
Bank of America, N.A.
231 South LaSalle St.
Chicago, IL 60697
26009593
Credit Card
 
8666000209
Deposit
 
N/A
Depository
98908
8666600206
Deposit
P.O. Box 98908
840 Canal
Chicago, IL 60693
Yes
Bank of America, N.A.
1401 Elm Street
Dallas, TX 75202
26009593
WireXpress
847481
3751592314
Deposit
P.O. Box 847481
Dallas, TX 75284-7481
Yes
Depository
847428
3751592291
Deposit
P.O. Box 847428
Dallas, TX 75284-7428
Yes
Accutech Wire Transfer
 
3750777965
Deposit
 
N/A
Accutech Credit Card
 
3750777981
Deposit
 
N/A
Accutech Corp
840781
3750905180
Deposit
P.O. Box 840781
Dallas, TX 75284-7428
Yes




Exh. IV-1

--------------------------------------------------------------------------------




EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: JPMorgan Chase Bank, N.A., as Agent
This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement, dated as of May 31, 2011, by and
among ANIXTER RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”),
ANIXTER INC., as Servicer, the Financial Institutions, CHARIOT FUNDING LLC and
(a “Conduit”), certain Financial Institutions parties thereto, JPMORGAN CHASE
BANK, N.A. (“JPMCB”) and SUNTRUST ROBINSON HUMPHREY, INC. (“SunTrust”), as
Managing Agents and JPMCB, as Agent for the Conduits and Financial Institutions
(the “Agreement”, capitalized terms used herein and not otherwise defined herein
shall have the meanings given such terms in the Agreement).
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.
I am the duly elected __________ of Seller.

2.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Seller and its Subsidiaries during the accounting period covered by the
attached financial statements.

3.
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

4.
Schedule I attached hereto sets forth financial data and computations evidencing
the compliance with certain covenants of the Agreement, all of which data and
computations are true, complete and correct.

5.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:


                                                

                                                

                                                
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of     ,      .

Exh. V-1

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
A.
Schedule of Compliance as of __________, ____ with Section ___ of the Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended: ____________

Exh. V-2

--------------------------------------------------------------------------------




EXHIBIT VI
[RESERVED]





Exhibit VI-1

--------------------------------------------------------------------------------




EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
PRELIMINARY STATEMENTS
A.This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Second Amended and Restated Receivables Purchase
Agreement, dated as of May 31, 2011, by and among ANIXTER RECEIVABLES
CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., as Servicer,
the Financial Institutions, CHARIOT FUNDING LLC (a “Conduit”), certain Financial
Institutions parties thereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”) and SUNTRUST
ROBINSON HUMPHREY, INC. (“SunTrust”), as Managing Agents and JPMCB, as Agent for
the Conduits and Financial Institutions (as amended, modified or restated from
time to time, the “Purchase Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings set forth or incorporated by
reference in the Purchase Agreement.
B.    Assignor is a Financial Institution party to the Purchase Agreement.
Assignee wishes to become a Financial Institution thereunder; and
C.    Assignor is selling and assigning to Assignee an undivided ____________%
(the “Transferred Percentage”) interest in all of Assignor’s rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, Assignor’s Back-up Commitment and Liquidity
Commitment and (if applicable) the Capital of Assignor’s Purchaser Interests as
set forth herein.
AGREEMENT
The parties hereto hereby agree as follows:
1.The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to Conduit or Conduits which are
in Assignor’s Purchase Group, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein.
2.    If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the

Exh. VII-1

--------------------------------------------------------------------------------




Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Back-up Commitment and
Liquidity Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under Section
4.1 of the Purchase Agreement.
3.    If Assignor has any outstanding Capital under the Purchase Agreement, at
or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Back-up
Commitment and Liquidity Commitment and the Capital of Assignor’s Purchaser
Interests (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement.
4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent, the Managing Agents
and the Financial Institutions as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, any Obligor, any Affiliate of Seller or the
performance or observance by the Seller, any Obligor, any Affiliate of Seller of
any of their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies

Exh. VII-2

--------------------------------------------------------------------------------




of such other Transaction Documents, and other documents and information as it
has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any Conduit, any Managing
Agent, the Seller or any other Financial Institution or Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Purchase Agreement and the Transaction Documents; (e) Assignee appoints and
authorizes the Agent and the Managing Agent of Assignor’s Purchase Group to take
such action as agent on its behalf and to exercise such powers under the
Transaction Documents as are delegated to the Agent and such Managing Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (f) Assignee agrees that it will perform in accordance with their
terms all of the obligations which, by the terms of the Purchase Agreement and
the other Transaction Documents, are required to be performed by it as a
Financial Institution or, when applicable, as a Purchaser.
7.    Each party hereto represents and warrants to and agrees with the Agent and
the Managing Agent of its Purchase Group that it is aware of and will comply
with the provisions of the Purchase Agreement (including, without limitation,
Sections 4.1 and 14.6 thereof).
8.    Schedule I hereto sets forth the revised Back-up Commitment and Liquidity
Commitment of Assignor and the Back-up Commitment and Liquidity Commitment of
Assignee, as well as administrative information with respect to Assignee.
9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
10.    Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of Company, it will not institute against, or join any other
Person in instituting against, Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Exh. VII-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
[ASSIGNOR]
By:    
Title:
[ASSIGNEE]
By:    
Title:

Exh. VII-4

--------------------------------------------------------------------------------




SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date: _______________, ____
Transferred Percentage:    ________%
 
A-1
A-2
A-3
A-4
B-1
B-2
Assignor
Back-up Commitment (prior to giving effect to the Assignment Agreement)
Back-up Commitment (after giving effect to the Assignment Agreement)
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
Outstanding Capital
(if any)
Ratable Share of Outstanding Capital
 
 
 
 
 
 
 
 
 
 
A-2
 
A-4
B-1
B-2
Assignee
 
Back-up Commitment (after giving effect to the Assignment Agreement)
 
Liquidity Commitment (after giving effect to the Assignment Agreement)
Outstanding Capital
(if any)
Ratable Share of Outstanding Capital
 
 
 
 
 
 
 

Address for Notices
    
    
Attention:
Phone:
Fax:

Exh. VII-5

--------------------------------------------------------------------------------




SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE
TO:________________________, Assignor
________________________
________________________
________________________
TO:________________________, Assignee
________________________
________________________
________________________
The undersigned, as Agent under the Second Amended and Restated Receivables
Purchase Agreement, dated as of May 31, 2011, by and among Anixter Receivables
Corporation, a Delaware corporation (the “Seller”), Anixter Inc., as Servicer,
the Financial Institutions, CHARIOT FUNDING LLC (a “Conduit”), certain Financial
Institutions parties thereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”) and SUNTRUST
ROBINSON HUMPHREY, INC. (“SunTrust”), as Managing Agents and JPMCB, as Agent for
the Conduits and Financial Institutions, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ____________, ____
between __________________, as Assignor, and __________________, as Assignee.
Terms defined in such Assignment Agreement are used herein as therein defined.
1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.
2.    The Managing Agent, on behalf of the affected Conduit(s), hereby consents
to the Assignment Agreement as required by Section 12.1(b) of the Receivables
Purchase Agreement.

Exh. VII-6

--------------------------------------------------------------------------------




[3.    Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]
Very truly yours,
JPMORGAN CHASE BANK, N.A., individually and as Agent [and as Managing Agent]
By: ___________________________
Title: __________________________
SUNTRUST ROBINSON HUMPHREY, INC., as Managing Agent
By: ____________________________
Title:



Exh. VII-7

--------------------------------------------------------------------------------




EXHIBIT VIII
CREDIT AND COLLECTION POLICY
See Exhibit V to Receivables Sale Agreement



Exh. VIII-1

--------------------------------------------------------------------------------




EXHIBIT IX
FORM OF CONTRACT(S)
See Attached

Exh. IX-1

--------------------------------------------------------------------------------






[a0910782106.jpg]

Exh. IX-2

--------------------------------------------------------------------------------




[a0910782107.jpg]





Exh. IX-3

--------------------------------------------------------------------------------




[a0910782108.jpg]





Exh. IX-4

--------------------------------------------------------------------------------




[a0910782109.jpg]

Exh. IX-5

--------------------------------------------------------------------------------




EXHIBIT X

FORM OF MONTHLY REPORT


(On file with the Agent)





Exh. X-1

--------------------------------------------------------------------------------




EXHIBIT XI
FORM OF MID-MONTH REPORT


(On file with the Agent)

Exh. XI-1

--------------------------------------------------------------------------------






SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS; PURCHASE LIMITS
CHARIOT PURCHASE GROUP
GROUP PURCHASE LIMIT: $150,000,000.00
Financial Institution
Back-up Commitment
Liquidity Commitment
Chariot Funding LLC
$150,000,000.00
N/A



SUNTRUST PURCHASE GROUP
GROUP PURCHASE LIMIT: $150,000,000.00
Financial Institution
Back-up Commitment
Liquidity Commitment
SunTrust Bank
$150,000,000.00
N/A






Sch. A-1

--------------------------------------------------------------------------------




SCHEDULE B
CLOSING DOCUMENTS

(On file with the Agent)



i

--------------------------------------------------------------------------------




SCHEDULE 1

LIST OF FISCAL MONTHS


(Attached)

i

--------------------------------------------------------------------------------






Period Start End
                
2014
Month 1
01/04/14
01/31/14
Month 2
02/01/14
02/28/14
Month 3
03/01/14
04/04/14
Qtr 1
01/04/14
04/04/14
Month 4
04/05/14
05/02/14
Month 5
05/03/14
05/30/14
Month 6
05/31/14
07/04/14
Qtr 2
04/06/14
07/04/14
Month 7
07/05/14
08/01/14
Month 8
08/02/14
08/29/14
Month 9
08/30/14
10/03/14
Qtr 3
07/06/14
10/03/14
Month 10
10/04/14
10/31/14
Month 11
11/01/14
11/28/14
Month 12
11/29/14
01/02/15
Fiscal Year
01/04/14
01/02/15
 
 
 
2015
Month 1
1/3/2015
1/30/2015
Month 2
1/31/2015
2/27/2015
Month 3
2/28/2015
4/3/2015
Qtr 1
1/3/2015
4/3/2015
Month 4
4/4/2015
5/1/2015
Month 5
5/2/2015
5/29/2015
Month 6
5/30/2015
7/3/2015
Qtr 2
4/5/2015
7/3/2015
Month 7
7/4/2015
7/31/2015
Month 8
8/1/2015
8/28/2015
Month 9
8/29/2015
10/2/2015
Qtr 3
7/5/2015
10/2/2015
Month 10
10/3/2015
10/30/2015
Month 11
10/31/2015
11/27/2015
Month 12
11/28/2015
1/1/2016
Fiscal Year
1/3/2015
1/1/2016
 
 
 
2016
Month 1
1/2/2016
1/29/2016
Month 2
1/30/2016
2/26/2016
Month 3
2/27/2016
4/1/2016
Qtr 1
1/2/2016
4/1/2016


ii

--------------------------------------------------------------------------------




Month 4
4/2/2016
4/29/2016
Month 5
4/30/2016
5/27/2016
Month 6
5/28/2016
7/1/2016
Qtr 2
4/3/2016
7/1/2016
Month 7
7/2/2016
7/29/2016
Month 8
7/30/2016
8/26/2016
Month 9
8/27/2016
9/30/2016
Qtr 3
7/3/2016
9/30/2016
Month 10
10/1/2016
10/28/2016
Month 11
10/29/2016
11/25/2016
Month 12
11/26/2016
12/30/2016
Fiscal Year
1/2/2016
12/30/2016
 
 
 
2017
Month 1
12/31/2016
1/27/2017
Month 2
1/28/2017
2/24/2017
Month 3
2/25/2017
3/31/2017
Qtr 1
12/31/2016
3/31/2017
Month 4
4/1/2017
4/28/2017
Month 5
4/29/2017
5/26/2017
Month 6
5/27/2017
6/30/2017
Qtr 2
4/2/2017
6/30/2017
Month 7
7/1/2017
7/28/2017
Month 8
7/29/2017
8/25/2017
Month 9
8/26/2017
9/29/2017
Qtr 3
7/2/2017
9/29/2017
Month 10
9/30/2017
10/27/2017
Month 11
10/28/2017
11/24/2017
Month 12
11/25/2017
12/29/2017
Fiscal Year
12/31/2016
12/29/2017



                                   


                        






iii